Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 1 of 62




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 11-20470-CR-LENARD/GOODMAN

  UNITED STATES OF AMERICA,

  v.

  ALVARO LOPEZ TARDON,

        Defendant.
  _________________________________________/

  re:

  MIAMARK LLC and MURANO 908 LLC,

        Petitioners,

  and

  KYTE SCHOOLL (a Spanish corporation),
  MARIA TARDON TORREGO, and
  ARTEMIO LOPEZ TARDON,

        Petitioners.

  __________________________________________/


      OMNIBUS ORDER ADOPTING AND SUPPLEMENTING REPORT AND
     RECOMMENDATIONS ON PETITIONS TO SET ASIDE FORFEITURE OF
    SUBSTITUTE ASSETS (D.E. 906), DISMISSING AMENDED PETITIONS FOR
    THIRD-PARTY INTEREST IN FORFEITED PROPERTY (D.E. 734, 735), AND
       DENYING AS MOOT THE MOTIONS ASSOCIATED WITH DOCKET
                  ENTRIES 620, 714, 760, 776, 825, AND 826

        THIS CAUSE is before the Court on the Report and Recommendations on Petitions

  to Set Aside Forfeiture of Substitute Assets issued by Magistrate Judge Jonathan Goodman

  on February 4, 2020. (“Report,” D.E. 906.) Third-party Petitioners Miamark LLC,
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 2 of 62




  Murano 908 LLC, Kyte Schooll (a Spanish corporation), Maria Tardon Torrego, and

  Artemio Lopez Tardon (collectively, “Petitioners”) filed Objections on March 19, 2020,

  (“Objections,” D.E. 909), to which the Government filed a Response on June 1, 2020,

  (“Response,” D.E. 914). Upon review of the Report, Objections, Response, and the record,

  the Court finds as follows.

  I.     Background

         a.      Procedural background

         On May 29, 2012, a Grand Jury returned a Second Superseding Indictment (“SSI”)

  charging Defendant Alvaro Lopez Tardon with one count of conspiring to launder money

  in violation of 18 U.S.C. § 1956(h) (Count 1) and thirteen counts of substantive money

  laundering in violation of 18 U.S.C. § 1957 (Counts 2 through 14). (See D.E. 203.) The

  SSI also contained forfeiture allegations seeking a money judgment of $26,443,771.00,

  twelve luxury automobiles, sixteen pieces of real property, twenty-six bank accounts, and

  several other items. (Id. at 5-11.)

         On June 11, 2014, a jury found Defendant guilty of all charges. (See Jury Verdict,

  D.E. 484.) The jury was retained for forfeiture proceedings which occurred on June 11

  and 12, 2014. (See D.E. 488.) The jury returned a Special Verdict finding that some, but

  not all, of the property listed in the SSI’s forfeiture allegations was involved in or traceable

  to the offenses of conviction, and therefore subject to criminal forfeiture (“forfeitable

  property”).1


         1
                 The forfeitable property includes:

                                                  2
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 3 of 62




         The property that the jury did not find was subject to forfeiture (“non-traceable

  property”) includes:

     1) One 2010 Rolls-Royce Ghost (VIN: SCA664S50AUX48905);

     2) One 2006 Mercedes-Benz SLR McLaren (VIN: WDDAJ76F06M000724);

     3) Real property known and numbered as 1155 Brickell Bay Drive, #202, Miami, FL

         33131, with all appurtenances, improvements and attachments thereon;

     4) Real property known and numbered as 1155 Brickell Bay Drive, #502, Miami, FL

         33131, with all appurtenances, improvements and attachments thereon;

     5) Real property known and numbered as 1155 Brickell Bay Drive, #2703, Miami, FL

         33131, with all appurtenances, improvements and attachments thereon; and



         1) One 2008 Bugatti Veyron (VIN: VF9SA25C08795118);
         2) One Ferrari Enzo (VIN: ZFFCW56A830133927);
         3) One 2009 Mercedes-Benz Maybach 57S (VIN: WDBVF79J89A002576);
         4) One 2011 Mercedes-Benz G55K (VIN: WDCYC7BF8BX190896);
         5) One 2010 Mercedes-Benz G55 AMG (VIN: WDCYC7BF8AX183252);
         6) One 2010 Land Rover Range Rover (VIN: SALMF1E48AA327736);
         7) Real property known and numbered as 2475 S. Bayshore Drive, Villa 3,
            Coconut Grove, FL 33133, together with all appurtenances, improvements and
            attachments thereon;
         8) Real property known and numbered as 100 S Pointe Drive, Unit #3801, Miami
            Beach, FL 33139, together with all appurtenances, improvements and
            attachments thereon;
         9) All principal, deposits, interest, dividends and other amounts credited to
            account number 229016239866 at Bank of America, N.A., in the name of
            Sharon Cohen, Maria De Las Nieves Tardon Lopez;
         10) All principal, deposits, interest, dividends and other amounts credited to
            account number 229037949711 at Bank of America, N.A. in the name of Alvaro
            Lopez Tardon; and
         11) All principal, deposits, interest, dividends and other amounts credited to
            account number 1100002143680 at Branch Banking and Trust (BB&T), f/k/a
            Colonial Bank in the name of Alvaro Lopez Tardon and MIAMARK LLC.

  (Special Verdict, D.E. 487 at 1-3, 9-10, 12-19.)
                                                     3
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 4 of 62




     6) Real property known and numbered as 1000 S. Pointe Dr., Unit #908, Miami Beach,

         Florida 33139, with all appurtenances, improvements and attachments thereon.

   (See Special Verdict, D.E. 487.)2

         On August 15, 2014, the Government filed a Motion for Forfeiture Money Judgment

  and for Order of Forfeiture of Substitute Assets, seeking a forfeiture money judgment

  pursuant to Federal Rule of Criminal Procedure 32.2(b)(1)(B) in the amount of

  $14,358,639.64, and the forfeiture of the non-traceable property listed above as substitute

  assets pursuant to 21 U.S.C. § 853(p) in partial satisfaction of the prospective forfeiture

  money judgment. (D.E. 550.) On October 22, 2014, the Court entered an Order Granting


         2
                 Other property that the jury did not find was subject to forfeiture includes:

     1) One (1) diamond holder, with eight (8) diamonds;
     2) Eight (8) watches:
           a. one (1) Audemars Peguet - black/silver with blue face;
           b. one (1) Audemars Peguet - black/silver with white face;
           c. one (1) Audemars Peguet - black/blue face;
           d. one (1) Audemars Peguet - white/red face;
           e. one (1) Audemars Peguet Ltd Edition 93/150-blue/white & red face;
           f. one (1) Royal Offshore - red/black/yellow face, Ltd Ed 724/150;
           g. one (1) Royal Oak Offshore Grand Prix - copper/black; and
           h. one (1) Royal Oak Offshore Ltd Edition Juan P. Montoya –black/blue/white; and
     3) Seven (7) miscellaneous items of jewelry:
           a. one (1) silver bracelet chain;
           b. one (1) chain with ivory tusk;
           c. one (1) gold/silver color bracelet;
           d. gold/silver color necklace;
           e. cheetah print tusk;
           f. gold/black watch with diamond Cartier; and
           g. extra link.

  (See Special Verdict, D.E. 487.) On April 26, 2016, the Court entered a Final Order of Forfeiture
  of Substitute Property as to the eight watches listed above. (D.E. 764.) On February 20, 2019, the
  Court entered an Order Granting the Government’s Motion for Final Order of Forfeiture of
  Substitute Assets as to the diamond holder with eight diamonds and seven miscellaneous items of
  jewelry listed above. (D.E. 867.)
                                                   4
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 5 of 62




  in Part the Government’s Motion for Forfeiture Money Judgment and for Order of

  Forfeiture of Substitute Assets. (“Forfeiture Order,” D.E. 601.) Relevant here, the Court

  concluded that: (1) The Government was entitled to a forfeiture money judgment against

  Defendant for $14,358,369.64; and (2) the Government was entitled to an Order of

  Forfeiture of Substitute Assets with respect to the non-traceable property to satisfy any

  deficiency in the money judgment.3 (See id. at 27.) Thereafter, the Parties submitted an

  agreed-upon proposed Amended Order of Forfeiture of Substitute Property, which this

  Court entered on October 30, 2014. (D.E. 613.) On August 25, 2015, the Court entered a

  Second Amended Order of Forfeiture of Substitute Property, which clarified the

  descriptions of certain forfeited substitute assets. (D.E. 703.) Pursuant to the Second

  Amended Order, the non-traceable property was forfeited to the Government as substitute

  assets in partial satisfaction of the forfeiture money judgment.4 (Id. ¶ 2.)

         In December 2014, several third parties asserted an interest in the non-traceable

  property and petitioned the Court pursuant to 21 U.S.C. § 853(n) for an adjudication of

  their rights regarding their claimed interest in the property, including the Third-Party

  Petitioners herein.5 (See D.E. 620, 623, 631, 637, and 638.)


         3
                 The Court also granted in part Defendant’s Motion for Return of Property and to
  Release Lis Pendens, (D.E. 517), ordering the Government to release certain non-traceable
  property to Defendant to satisfy his outstanding legal fees. (D.E. 601 at 28.)
         4
                 Pursuant to the Second Amended Order of Forfeiture, the Government returned to
  defense counsel’s law firm $104,308.73 that was derived from the interlocutory sale of 1155
  Brickell Bay Drive, #202, Miami, Florida 33131, to satisfy Defendant’s outstanding legal fees.
  (D.E. 613 ¶ 4; see also D.E. 703 at 28.)
         5
               In addition to the petitions regarding non-traceable property, Longview Villas
  Owners Association, Inc. filed a Petition to Protect Third Party Interest from Forfeiture regarding
                                                  5
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 6 of 62




         On December 11, 2015, the Court dismissed without prejudice the Third-Party

  Petitions associated with Docket Entries 623, 631, 637, and 638, which were filed by the

  Third-Party Petitioners herein.6, 7 (See D.E. 732; see also D.E. 745 at 49, 51.)


  the forfeited real property located at 2475 South Bayshore Drive, Villa 3, Coconut Grove, Florida
  33133. (D.E. 632.) The Court referred this petition to Judge Goodman (D.E. 634) who issued a
  Report recommending that the Final Order of Forfeiture acknowledge the Government’s obligation
  to pay monies owed to Longview based upon Defendant’s failure to pay Longview. (D.E. 659.)
  On February 4, 2015, the Court adopted Judge Goodman’s Report and ordered that “[t]he Final
  Order of Forfeiture shall include the Government’s obligation to pay Longview any fees, interest,
  penalties, etc. lawfully owed to Longview based upon Defendant’s failure to pay Longview.”
  (D.E. 669.)
         6
                  On November 10, 2015, the Government filed a Motion for Inquiry as to whether
  Defendant’s trial attorney Richard Klugh—who at the time also represented all of the third-party
  petitioners (except the Rubins), including The Collection Motor Sports of Madrid, Kyte Schooll,
  Maria Tardon, Artemio Lopez Tardon, Murano 908, LLC and Miamark, LLC—had a potential
  advocate/witness conflict with respect to his representation of the petitioners. (D.E. 714.) A status
  hearing was scheduled for November 23, 2015. (D.E. 712.)
          At the November 23, 2015 hearing, Mr. Klugh stated that he did not anticipate a conflict,
  but that a deposition of the Government’s witness would determine whether he would be required
  to serve as a witness for his client(s). (See Tr. of Nov. 23, 2015 Hr’g (D.E. 720) at 5; Response
  (D.E. 721) at 3.) The Court set the matter for a further status hearing on December 8, 2015. (D.E.
  718.)
          At the December 8, 2015 status hearing, the Court scheduled a bench trial for December
  10, 2015. (See Minute Entry, D.E. 722; Notice of Hr’g, D.E. 723.)
          On December 10, 2015, Mr. Klugh filed a Motion to Withdraw as counsel for all
  petitioners. (D.E. 728.) Therein, he informed the Court that he had “come to the conclusion that
  multiple conflicts of interest arise from the present status of this case,” (id. at 2), and requested
  that the Court grant the petitioners at least thirty days to retain new counsel, (id. at 5). On
  December 10, 2015, after a hearing on the matter, the Court granted Mr. Klugh’s request to
  withdraw as counsel for Petitioner Murano 908, LLC. (Tr. of Bench Trial (12/10/15), D.E. 740 at
  19, 74.) The trial went forward as to the other Petitioners. (See id. at 19.)
          On December 11, 2015, Mr. Klugh renewed his Motion to Withdraw as counsel for all
  remaining petitioners. (See Tr. of Bench Trial (12/11/16), D.E. 745 at 6.) Based on Mr. Klugh’s
  conflict, the Court dismissed without prejudice all of the petitions and indicated that the claims
  may be refiled pursuant to statute. (Id. at 48-51.)
         7
                 The Court referred the Petition associated with Docket Entry 620, filed by James
  and Olga Rubin claiming an interest in the real property located at 1000 S. Pointe Drive, Unit 908,
  Miami Beach, Florida 33139, to Judge Goodman. (D.E. 627.) On December 18, 2014, the
  Government filed a Response acknowledging the Rubin’s property lien interest in the Murano Unit
  908, stating that a court hearing on this matter was not necessary to resolving the petition, and
                                                   6
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 7 of 62




          On January 14, 2016, Third-Party Petitioners Miamark LLC and Murano 908 LLC

  filed an Amended Petition for Third-Party Interest in Forfeited Property. (D.E. 734.)

  Therein, Murano 908 LLC (“Murano”)—which is owned by Artemio Lopez (Defendant’s

  brother and indicted co-defendant), Maria Tardon Torrego (Defendant’s mother), and

  Nieves Tardon Torrego (Defendant’s sister)—claims ownership of the real property

  located at 1000 S. Pointe Drive, Unit 908, Miami Beach Florida 33139, (the “Murano Unit

  908”) “by virtue of purchase and satisfaction of all mortgages on the property[.]” (Id. at

  1.) Murano claims that it “acquired the property via purchase from the existing mortgage

  holder and owner on January 26, 2006.” (Id. at 2 (citing D.E. 734 at 6).) Miamark LLC

  (“Miamark”)—which is also owned by Artemio Lopez, Maria Tardon Torrego, and Nieves

  Tardon Torrego—claims that it is “the record title owner via purchase” of 1155 Brickell

  Bay Drive, Units 202, 502 and 2703, Miami, Florida 33131 (the “Marks Units”). (Id. at 1-

  2.) Miamark argues that it “acquired title to the properties via purchases on May 17, 2006

  (Units 502 and 2703) and November 18, 2006 (Unit 202).”8 (Id. at 2.)

          Also on January 14, 2016, Third-Party Petitioners Kyte Schooll (a Spanish

  corporation), Maria Tardon Torrego, and Artemio Lopez Tardon filed an Amended Petition



  stating that the Government will, “upon vesting of clear title to the subject real property in its favor,
  and sale of the subject real property thereafter, satisfy the Petitioners’ property lien interest claimed
  against the subject real property based on the terms of the Default Judgment.” (D.E. 643.)
  Accordingly, the Court denies the Rubin’s Motion as moot.
          8
                  At a May 25, 2018 status conference before Judge Goodman, counsel for Miamark
  clarified that Miamark is claiming only the Mark Unit 202 Forfeited Proceeds, and not all of the
  net seller proceeds from the interlocutory sale of Mark Unit 202, which included funds released to
  satisfy Defendant’s outstanding trial attorney fees in the underlying criminal case. (See Report at
  10.)
                                                     7
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 8 of 62




  for Third-Party Interest in Forfeited Property. (D.E. 735.) The Petition claims that “Florida

  car title records and other transactional records show that” (1) Maria Tardon Torrego and

  Artemio Lopez Tardon own the 2010 Rolls-Royce Ghost (VIN: SCA664S50AUX48905),

  and (2) Maria Tardon Torrego, Artemio Lopez Tardon, and Kyte Schooll (a Spanish

  corporation)      own       the     2006       Mercedes-Benz         SLR       McLaren         (VIN:

  WDDAJ76F06M000724).9 (Id. at 1-2.) The Petitioners argue that their “interest is

  superior to any interest claimed by the defendant[.]” (Id. at 2.)

         On February 1, 2016, the Government filed a Motion to Dismiss the Artemio Lopez

  Tardon Petition Claiming an Interest in the 2006 Mercedes-Benz SLR McLaren, or in the

  Alternative, to Show Cause Why His Petition Should Not be Dismissed. (D.E. 737.)

  Artemio filed a Response, (D.E. 746), to which the Government filed a Reply, (D.E. 748).

  The Court subsequently granted the Motion to Dismiss, finding that Artemio had failed to

  establish standing to proceed in his claim for the Mercedes.10 (D.E. 762 at 9-11.)

         On April 13, 2016, the Government filed a Motion for Order Compelling the

  Remaining Petitioners to Show Cause Why They Have Standing to Proceed, or in the



         9
                   In the same Petition, The Collection Motor Sports of Madrid (a Spanish
  Corporation) claimed ownership of the eight (8) Audemars Piguet watches that the Court ordered
  to be forfeited to the Government as substitute assets in partial satisfaction of the forfeiture money
  judgment. (See D.E. 735 at 1-2.) On January 25, 2016, the Government filed a Motion to Dismiss
  The Collection’s Petition. (D.E. 736.) On February 24, 2016, the Court granted the Government’s
  Motion to Dismiss the Collection’s Petition and dismissed the Petition with prejudice. (D.E. 747.)
  The Court subsequently issued a Final Order of Forfeiture of Substitute Property of the Eight (8)
  Seized Watches. (D.E. 764.)
         10
                 The Court’s Order did not resolve Kyte Schooll and Maria Tardon’s ownership
  claim of the 2006 Mercedes-Benz SLR McClaren, or Kyte Schooll, Maria Tardon, and Artemio
  Lopez Tardon’s ownership claim of the 2010 Rolls-Royce Ghost.
                                                    8
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 9 of 62




  Alternative, to Clarify Pending Petitions. (D.E. 760.) Miamark, Murano, Kyte Schooll,

  Artemio Lopez Tardon, and Maria Tardon Torrego filed a Response, (D.E. 765), to which

  the Government filed a Reply, (D.E. 767).

         On October 6, 2016, the Government filed a Motion for Summary Judgment against

  the Petitioners Claiming the Forfeited Mercedes Benz and Rolls Royce (the “Forfeited

  Vehicles”). (D.E. 776.) Artemio Lopez Tardon, Maria Tardon Torrego, and Kyte Schooll

  filed a Response, (D.E. 777), to which the Government filed a Reply, (D.E. 778).

         On May 14, 2018, the Court entered a Paperless Order referring all pending motions

  to Judge Goodman. (“Paperless Order of Referral,” D.E. 813.)

         On June 22, 2018, the Government filed a Motion for Summary Judgment Against

  Petitioner Miamark LLC Claiming Three Forfeited Condominium Units (i.e., “the Marks

  Units”). (D.E. 825.) Miamark filed a Response, (D.E. 827), to which the Government

  filed a Reply, (D.E. 834).

         On June 25, 2018, the Government filed a Motion for Summary Judgment

  Regarding Murano 908, LLC’s Petition Claiming Ownership to Forfeited Real Property

  (i.e., “the Murano Unit 908”). (D.E. 826.) Murano filed a Corrected Response, (D.E. 832),

  to which the Government filed a Reply, (D.E. 835).

         Judge Goodman held an evidentiary hearing on February 19, 2019. (See Minute

  Entry, D.E. 863; Tr. of Evid. Hr’g, D.E. 876.) “During the evidentiary hearing, Petitioners

  presented no witnesses, and they submitted nine exhibits, which included title

  documentation and a selection of company records.” (Report at 11 (citing Tr. of Evid. Hr’g

  at 41:24 – 46:18, 47:12-21, 135:3-19).) “[T]he United States presented FBI Special Agent

                                              9
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 10 of 62




   Daniel Gaitan” and “submitted more than 100 exhibits in support of its defense.” (Id.

   (citing Tr. of Evid. Hr’g at 50:25 – 134:11).)

          On April 17, 2019, Judge Goodman issued an Order directing the Parties to mediate

   the forfeiture issues before United States Magistrate Judge Chris M. McAliley. (D.E. 889.)

   The mediation began on July 11, 2019, (D.E. 898), and continued to a second day on July

   22, 2019, after which Judge McAliley declared an impasse, (D.E. 900).

          b.     Report and recommendations

          On February 4, 2020, Judge Goodman issued the instant Report. (D.E. 906.) Judge

   Goodman found that Petitioners lack statutory standing to assert a legal interest in the

   property which has been ordered forfeited to the United States because Petitioners are not

   persons “other than the defendant,” 21 U.S.C. § 853(n)(2). (Report at 73.) Judge Goodman

   further found that Petitioners are mere nominee owners who lack standing under Article

   III of the United States Constitution. (Id.)

          First, Judge Goodman rejected the position (advocated by Petitioners) taken by

   United States Magistrate Judge Alicia M. Otazo-Reyes’s Report and Recommendation, and

   subsequently adopted by United States District Judge Darrin P. Gayles, in United States v.

   Silva, 15-20727-Cr-Gayles, D.E. 120 (S.D. Fla. Sept. 6, 2018). (See Report at 19-24.)

   Briefly, in Silva, Judge Otazo-Reyes found that Maisons Floride LLC was a person “other

   than the defendant” for purposes of 21 U.S.C. § 853(n)(2) based only on the fact that it

   held record title to the at-issue properties, even though the Government had submitted

   significant evidence that the defendant “was in total control of the entity, that no one else

   played a role in its activities and that no corporate formalities were followed.” (Report at

                                                  10
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 11 of 62




   20.) Judge Goodman found that: (1) he was not bound by Silva, (id. at 23); (2) neither the

   Report and Recommendations nor the Order adopting it cite to any law to support the

   notion that a corporate filing is always sufficient to, by itself, establish statutory or Article

   III standing at an evidentiary hearing in an ancillary forfeiture proceeding, (id. at 24); (3)

   “if the Silva ruling were to be followed by this Court (or other Courts), the United States

   would be foreclosed from challenging the standing of all corporate petitioners and

   claimants who took the strategic step of filing incorporation records with the State[,]” (id.);

   and (4)

          Silva would permit criminals to act with impunity and protect their assets and
          substitute assets by simply taking the administrative step of incorporating
          (while still maintaining dominion and control of the assets technically listed
          in the name of another). That one strategic step would be sufficient to
          establish standing and prevent further inquiry -- because corporate records
          would show the entity as technically separate from the convicted criminal
          defendant. See generally United States v. Morgan, 224 F.3d 339, 343 (4th
          Cir. 2000) (“Failing to look beyond bare legal title or whether the petitioner
          has a property interest under state law would foster manipulation of
          ownership by persons engaged in criminal activity.”).

   (Id. at 24.) To Judge Goodman, this “makes no sense” and “would render superfluous the

   statutory requirement that a petitioner be someone “other than the defendant.” (Id.) Thus,

   Judge Goodman rejected the approach taken in Silva.

          Instead, recognizing that the Eleventh Circuit had not considered how to interpret

   “other than the defendant” under 21 U.S.C. § 853(n)(2), Judge Goodman adopted the

   approach taken by the Sixth Circuit in United States v. Parenteau, 647 F. App’x 593 (6th

   Cir. 2016). (Id.) As summarized by Judge Goodman:

          In Parenteau, a case similar to the one presented here, the Sixth Circuit found
          that interpreting 21 U.S.C. § 853(n)(2)’s requirement that petitioner be a

                                                  11
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 12 of 62




          person “other than the defendant” is one of “ordinary statutory construction,”
          and not governed by federal common law or state law. See id. at 598-99
          (quoting Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S. 30
          (1989)) (“[T]he presumption is that ‘in the absence of a plain indication to
          the contrary,’ a federal statute’s application ‘is not . . . dependent on state
          law.’”). The issue “is not whether [petitioner] has a property right in the first
          place but rather who is eligible to petition for relief . . .” Id. at 598 (emphasis
          in original).

          The Parenteau Court rejected the notion that record title ownership is
          sufficient to confer statutory standing: “the fact that an ancillary petition is
          not in the name of the criminal defendant is not, by itself, enough to conclude
          that the petitioner is a person other than the defendant.” Id. at 596.
          (emphasis added).

          In interpreting 21 U.S.C. § 853(n)(2), the Sixth Circuit focused on
          defendant’s ownership and control of the third-party petitioner, a limited
          liability company, as well as the facts of the underlying criminal case, which
          established that the company’s assets were “involved in [the defendant’s]
          schemes.” See id. at 596-98. The Sixth Circuit cited petitioner’s failure,
          aside from incorporation documents, to introduce evidence at the ancillary
          hearing that it had an identity separate from the defendant or that it had
          followed any corporate formalities, including recordkeeping. See id. at 596.

          Moreover, the Sixth Circuit noted that it was undisputed the petitioner was
          “completely dominated” by the defendant, was a “mere façade” for the
          defendant, and that defendant “diverted funds” from the company for
          personal use. Id. The Court observed that “[n]othing suggests that [the
          company’s] legal existence ever stood in the way of [the defendant’s]
          manipulation of [the company’s] assets.” Id. at 598.

          The Parenteau Court also reasoned that affording standing to “a corporate
          entity solely because that entity is legally distinct from a natural person”
          would undermine two policies that underpin the federal forfeiture scheme,
          that of defendant’s punishment and of the United States’ interest in finality
          in the defendant’s sentence. See id. at 596. “Section 853(n)(2) is best read
          to preclude such a result.” Id.

   (Id. at 25-26.) Judge Goodman found that the Sixth Circuit’s approach “is supported by

   the language of 21 U.S.C. § 853(o), which specifically provides that the statute’s provisions

   ‘shall be liberally construed to effectuate its remedial purposes.’” (Id. at 26 (citing 21

                                                  12
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 13 of 62




   U.S.C. § 853(o)); see also id. at 26-27 (“In other words, it would be inconsistent with the

   forfeiture statute’s remedial purposes to enable a defendant to avoid forfeiture by simply

   establishing a shell company.”).) Judge Goodman also found that this approach was

   consistent with the Undersigned’s Order dismissing Artemio’s Petition claiming an interest

   in the 2006 Mercedes-Benz SLR McClaren. (Id. at 29-30 (citing D.E. 762 at 8-10).)

   Accordingly, Judge Goodman did not “rely solely on the mere record title ownership of

   Petitioners” and instead “look[ed] behind title (which is, to be sure, a factor to consider) to

   see whether Petitioners have met their burden of establishing statutory standing by

   demonstrating that they are parties ‘other than the defendant.’” (Id. at 28 (citations

   omitted)).)

          Next, Judge Goodman rejected Petitioners’ suggestion that there is a distinction

   between the applicable rules and procedure for forfeited assets that are substitute

   property—what Petitioners refer to as “untainted” property—and assets that are directly

   forfeited as “tainted” property. (Id. at 30.) Judge Goodman found that: (1) The Eleventh

   Circuit has made clear that the purpose of the ancillary proceeding is to determine the

   ownership of the forfeited property, which makes it akin to a quiet title proceeding, (id. at

   31 (citing United States v. Gilbert, 244 F.3d 888, 911 (11th Cir. 2001) (stating that the

   ancillary proceeding is “essentially a quiet title proceeding”); Amodeo, 916 F.3d at 972

   (“Although it occurs in the context of criminal forfeiture, the ancillary proceeding is civil

   in nature.”)); (2) the nature of the proceeding remains a quiet title proceeding regardless of

   whether the forfeited assets are substitute or directly forfeited property, (id. (citing United

   States v. Fleet, 498 F.3d 1225, 1228 (11th Cir. 2007) (holding provisions in the subsection

                                                 13
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 14 of 62




   pertaining to forfeiture of facilitating and derived property, 21 U.S.C. § 853(a), apply in

   the same way to the subsection pertaining to forfeiture of substitute property, § 853(p)));

   and (3)

          regardless of whether forfeited assets are so-called “untainted” property or
          facilitating or derived “tainted” property, a petitioner in an ancillary
          proceeding has the same threshold burden of establishing that a petitioner has
          standing to contest the forfeiture. Once standing is established, a petitioner
          has the burden of meeting one of the criteria listed in 21 U.S.C. § 853(n)(6)
          by a preponderance of the evidence. Neither the burden to establish standing
          nor the requirement to establish the statutory criteria is affected by the nature
          of the assets (i.e., substitute proceeds or tainted property).

   (Id. at 31-32.)

          Judge Goodman noted that although state law determines the nature of a claimant’s

   interest in the forfeited property, straw owners “do not necessarily suffer an injury that is

   sufficient to demonstrate standing[;]” similarly, “[n]ominee connotes the delegation of

   authority to the nominee in a representative or nominal capacity only, and does not connote

   the transfer or assignment to the nominee of any property in, or ownership of, the rights of

   the person nominating him.” (Id. at 34 (quoting Henry, 621 F. App’x at 972).) Thus,

   although it is undisputed that Petitioners are listed as the record title owners of the at-issue

   properties, Judge Goodman examined the evidence to determine whether “Petitioners have

   established statutory standing by demonstrating primary dominion or control over the

   properties (i.e., whether they are ‘other than’ Alvaro).” (Id. at 34.)

          Next, Judge Goodman examined all of the evidence and arguments Petitioners relied

   on to establish their ownership in the real estate properties, (id. at 34-38), and the

   Government’s rebuttal evidence and arguments, (id. at 39-44 (the Marks Units), 51-55


                                                 14
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 15 of 62




   (Murano Unit 908)). The Court highlights the following evidence regarding ownership of

   the Murano Unit 908 because it is relevant to one of Petitioners’ Objections:

                  12.    [T]he [Murano Unit 908] has generated income, as tenants
          have leased Murano Unit 908 from [defense counsel Richard] Klugh, who
          used his power-of-attorney to act on behalf of Murano and to also receive
          rental payments. See ECF Nos. 880-86; 880-85; 880-97; 880-70. For
          instance, The Lakes LDT Partnership leased Murano Unit 908 from
          November 2013, through January 2015, and paid approximately $70,000 in
          rent directly to Mr. Klugh, and not to Murano’s company account. See ECF
          Nos. 880-97; 880-85. Mr. Klugh, in turn, has paid both Murano’s and the
          tenant agent fees from his law firm’s account. See ECF No. 880-86.

   (Report at 55.) The Court highlights the following evidence regarding ownership of the

   Marks Units because it is relevant to one of Petitioners’ Objections:

                  15.     In . . . pre-trial litigation, the Defendant argued (in a motion
          filed by Mr. Klugh, as counsel for Alvaro) that he “concealed nothing”
          because the company records for Miamark “list the defendant as the owner
          and give his address and identifying information.” [ECF No. 75 (emphasis
          in original)]. Similarly, the motion represented that “every single property as
          to which an LLC was the purchaser was “identified by name with the
          defendant” and that “all of the LLCs and corporations go directly back to the
          defendant on the official Florida records sites. . . .” Id. (emphasis in original).
          ...

                 17.    Alvaro and his personal attorney, Mr. Klugh, are the only
          representatives who Miamark has produced in this litigation, and they, and
          not Miamark, would benefit from the release of Forfeited Mark Units. Mr.
          Klugh represented at Alvaro’s deposition that he, in effect, helped to manage
          the Forfeited Mark Units after Defendant’s detention, by, for example,
          paying maintenance fees.11 See ECF No. 880-4.

   (Report at 44 (footnote in original).) After reciting this evidence, Judge Goodman paused

   for a six page “Note About Deposition Behavior” in which he describes conduct by Mr.


          11
                  Mr. Klugh blurted out this information as substantive factual information in
   response to a deposition question asked of his client, Alvaro, who was appearing as Miamark’s
   corporate representative.
                                                  15
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 16 of 62




   Klugh during Alvaro’s deposition as, “to be diplomatic, frowned upon.” (Id. at 46.) “Mr.

   Klugh did not merely interpose objections. He sometimes assumed the role of witness and

   volunteered a substantive answer, as if he were the deponent. This is impermissible.” (Id.)

   Judge Goodman’s “review of Alvaro’s deposition transcript reveals that Mr. Klugh

   interrupted, gave answers himself (even though he was not under oath and was not the

   deponent), interposed inappropriate objections, and made comments designed to coach his

   client.” (Id. at 47.) Judge Goodman quoted specific examples from the Deposition

   Transcript of such behavior.     (Id. at 47-50.)   Judge Goodman noted that that the

   Government did not adjourn the deposition and contact Judge Goodman’s chambers to

   object to the behavior, but if it had, Judge Goodman would have entertained such

   objections. (Id. at 50.)

          Ultimately, Judge Goodman found that “[t]he evidence establishes that Petitioners

   have, at best, nominal ownership to the real properties at issue. The mere fact that some

   family members may have at times stayed at the apartments is woefully inadequate to

   establish that the corporate entities (and not Alvaro) are the actual, real owners of the

   properties.” (Id. at 57.) Judge Goodman then highlighted some (but not all) of the evidence

   that informed this conclusion:

          First, at trial, Alvaro’s then-spouse, Sharon Cohen, testified that Alvaro
          owned the Mark Units and created LLCs to hold properties that actually
          belonged to him. Second, the LLCs’ articles of organization list Alvaro as
          the managing member. Third, Alvaro’s attorney, Mr. Klugh, represented in
          the underlying criminal case that Alvaro “concealed nothing” because the
          records of Miamark and Murano 908 “list the defendant as the owner and
          give his address and identifying information.” [ECF No. 75 (emphasis
          added)]. Fourth, Alvaro admitted that the transfer of title to The Mark Units
          “weren’t sales” because they merely “changed names to Miamark.” [ECF

                                               16
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 17 of 62




         No. 880-50]. Fifth, both Miamark and Murano selected Alvaro to be its
         corporate representative for a deposition which the United States took of the
         corporate Petitioners. [ECF Nos. 825-3; 826, p. 3]. Miamark and Murano
         both designated the Defendant even though he was a convicted felon. Sixth,
         Alvaro often represented that he was the owner of Miamark and The Mark
         Units before his conviction. For example, in correspondence with The
         Mark’s condominium association, he was identified as the “owner” of The
         Mark Units “through various entities.” [ECF No. 825-8, p. 87].

         Focusing on the specifics of the financial circumstances, Miamark did not
         pay any consideration to obtain title to The Mark Units. Instead, Defendant
         Alvaro executed purchase agreements to acquire Unit 2703 and Unit 202,
         and eventually, in or around 2001, Defendant Krentz, a convicted co-
         conspirator, acquired title to The Mark Units. See ECF No. 825. Defendant
         Krentz held title to The Mark Units for approximately five years, before
         transferring the properties, via quitclaim deeds, to Miamark. See id. at ¶ 6.
         As noted above, Defendant Alvaro admitted in Miamark’s deposition, “They
         weren’t sales . . . They changed names to Miamark.” See id. at ¶ 7.

         For the Murano unit, Ideal Properties, Inc. (“Ideal”) conveyed title for Unit
         908 to Murano, subject to a first mortgage, on January 25, 2006, after
         receiving two-installment payments. [ECF No. 826]. However, Murano did
         not make either of these payments. Rather, the first payment for $50,000
         came from Alvaro’s personal checking account that he held jointly with his
         convicted co-conspirator, Defendant Krentz, and the second payment for
         $460,000 came from loan proceeds Defendant Krentz obtained by
         refinancing a loan on a luxury condominium owned by Contion, LLC, for
         which Alvaro was Managing Member. See ECF No. 826-1.

         Furthermore, Murano (the record title owner) did not make the payments to
         satisfy and release WAMU’s first mortgage on Unit 908 either. Rather,
         Alvaro paid off WAMU’s first mortgage between November and December
         2008 using funds from personal checking accounts that he held either solely
         or jointly with his brother, Artemio Lopez Tardon, and his sister, Maria
         Tardon Lopez, despite requirements in Murano’s Operating Agreement
         mandating payment of Murano expenses from a company account. See ECF
         No. 826-1, ¶¶ 12-13, 22. In fact, Murano was not able to pay off WAMU’s
         first mortgage using company funds because Alvaro, as sole Managing
         Member, did not open a company account for Murano until June 1, 2009. Id.
         at ¶¶ 19, 20. As Murano’s sole Managing Member, Alvaro opened Murano’s
         only bank account – over which he had sole signature authority. Id. at ¶¶ 19,
         22.


                                              17
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 18 of 62




          In addition, attorney Peter Lopez testified that realtor Daisy Martins first
          introduced him to Alvaro in order to create Murano so that Alvaro could
          acquire the Murano unit. [ECF No. 826-14, p. 6]. According to Lopez’s
          deposition testimony, Alvaro showed up in person in his office and asked
          him “to create the company, so that he could purchase that property.” Id. at
          p. 7 (emphasis added).

   (Id. at 57-60.) For these reasons, Judge Goodman found that Miamark and Murano are not

   “other than the Defendant” and, as such, lacked statutory standing to challenge the Court’s

   forfeiture order. (Id. at 60.)

          Next, Judge Goodman reviewed all of the evidence and arguments Petitioners relied

   on to establish their ownership in the Forfeited Vehicles.12 (Id. at 60-65.) In addition to

   having record title to the vehicles, Petitioners asserted the following:

                 1.    They say the United States does not dispute that Alvaro and his
          family members were involved in car sales as part of Spanish and U.S.
          corporate entities about which there was substantial testimony at trial
          (including The Collection Motor Sports of Madrid, Kyte Schooll, and The
          Collection Motor Sport of Miami, LLC). Similarly, they represent that the
          United States has acknowledged that the car business entities provided the
          funds to purchase the Mercedes (Kyte Schooll wire transfers, see ECF No.
          550-6, p. 3) and the Rolls Royce (Spanish car companies provided the
          funding by wire transfer, see id.).

                  2.     Concerning the Mercedes, the United States introduced
          evidence showing that all of the purchase money for the car was provided by
          Petitioner Kyte Schooll in four wire transfers amounting to $343,700. [ECF
          No. 713, p. 60]. In fact, Petitioners note that the United States’ motion for
          forfeiture attached a chart showing each of the payments by Kyte Schooll to
          purchase the Mercedes. [ECF No. 550-6, p. 3 (showing wire transfer
          payments from Kyte Schooll to Rick Case Honda on Feb. 21-23, 2007, for
          full price of Mercedes)].



          12
                 For clarity, Maria Tardon and Artemio Tardon claim ownership of the Rolls Royce,
   while Maria Tardon and Kyte Schooll claim ownership of the Mercedes-Benz. (D.E. 735.)
   Artemio’s claim to the Mercedes-Benz was previously dismissed for lack of standing. (D.E. 762.)
                                                 18
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 19 of 62




                  3.     Kyte Schooll has always been listed at least as a co-owner in
         the titling of the Mercedes.

                  4.    Concerning the Rolls Royce purchase, at the forfeiture jury
         trial, the United States sought to show improper sources for the funding of
         the purchase, explaining that two Spanish car companies with ties to the
         Tardon family had provided the funds. See ECF No. 713, pp. 47-48 (Agent
         Gaitan explains that car dealer Cars Boats Madrid SL wired $315,960 to
         Braman Motors to purchase the Rolls Royce); ECF No. 550-6 (noting
         additional $49,000 from The Collection Exotic Cars went to the purchase of
         the Rolls Royce); ECF No. 550-6, p. 3 (showing purchase funded by Cars
         Boats Madrid SL); ECF No. 536, p. 69 (counsel for the United States stating:
         “[W]e have two separate wires going to purchase an automobile [the Rolls
         Royce] -- a luxury automobile that was then titled in the name of a
         company.”) (emphasis added).

                5.     The trial testimony showed that while Alvaro was going
         through a divorce proceeding, he sought to ship various vehicles to Spain,
         and that Alvaro communicated with the general manager for The Collection
         Motor Sports regarding those proposed shipments. When it was ready to be
         shipped to Spain (where Maria and Artemio lived and whe[re] The Collection
         Motor Sports dealership did business), the Mercedes title included Maria,
         along with Kyte Schooll and Alvaro in the titles.

                 6.     The title for the Rolls Royce was originally in Alvaro’s name,
         when the car was purchased in July 2010, less than a year before Alvaro’s
         arrest. Title was transferred to Claimants Artemio Tardon and Maria Tardon
         when the car was to be shipped to Spain in 2011.

                7.      Sharon Cohen’s testimony, and the testimony of David Pollack
         [ECF No. 776-9, p. 18] showed that the reason for shipping cars to Spain was
         to advance the interest of the Tardon family’s car business. That business
         was shown to have millions of dollars in sales and two showrooms, with a
         record that included highly profitable transactions. See ECF Nos. 531, pp. 6-
         62; 532, pp. 95-130.

                 8.     Alvaro, a co-owner of The Collection who worked without a
         salary, according to the financial evidence introduced at trial by the United
         States, purchased many used cars for shipment to the Spanish dealership he
         and his family owned. David Pollack testified that: “He would keep them for
         a few months, up to a year . . . And then he would ship them over to Spain to
         be sold in his dealership.” [ECF No. 776-9, p. 18]. There was no evidence
         offered that any use or other action by Alvaro (including any delay in sending

                                              19
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 20 of 62




          the cars to Spain) caused any diminution of the value of the collectible cars
          that he worked to select for resale. To the contrary, when other collectible
          cars were auctioned for sale in this case by the United States, they were
          offered as being in excellent condition and they produced millions of dollars
          at auction.

                 9.      Even if the timing of the shipment of cars to Spain was affected
          by ongoing divorce proceedings, testimony by the United States’ witness
          Pollack shows that the purpose of the shipment of the cars was so that they
          could “be sold in a dealership.” [ECF No. 776-9, p. 18]. According to
          Petitioners, the United States failed to contest their interrogatory answers
          pertaining to the vehicles [ECF Nos. 776-3; 776-4; 776-5] that made that
          very point, that the transactions were conducted in the ordinary course of the
          family’s car dealer operations that included permitting individual members
          of the family to personally own or co-own vehicles, including to facilitate
          handling and shipment.

                  10. The United States’ effort to treat Artemio Tardon’s interest in the
          cars as stemming just from the retitling of a vehicle ignores his other
          interrogatory answers [ECF No. 776-4] revealing his ownership of the car
          businesses and the assets of the dealer-use cars. Interrogatory answers by
          Artemio and Maria Tardon clearly state that “the cars were purchased for
          Kyte Schooll (the McLaren) and The Collection Motor Sports (Rolls Royce),
          were held in Miami for dealer use and then were to be transported to Europe
          for sale.” [ECF Nos. 776-3; 776-4]. An interrogatory answer by Kyte Schooll
          explains that the cars were “under the control of agents of the company.”
          [ECF No. 776-5].
                  Thus, the answers maintain that the cars were at all times destined for
          use in the family car businesses, Kyte Schooll and The Collection, or were
          to be used by dealer agents pending or prior to sale, and were titled accurately
          and validly. Kyte Schooll, which was initially owned by Artemio Tardon,
          Maria de las Nieves Tardon, Julio Cesar Fraile Garcia, and Maria Tardon
          Torrego, was a coordinating entity for assets of the Tardon car sales
          company, The Collection Motor Sports of Madrid. [ECF No. 525, pp. 91-
          92]. And Kyte Schooll paid in full for the Mercedes and was invoiced
          accordingly. [ECF No. 877-1, p. 110].

   (Id. at 61-65.)

          Judge Goodman then reviewed the following rebuttal evidence and arguments put

   forth by the Government:


                                                20
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 21 of 62




                1.    After several years of litigation, Petitioners’ exclusive reliance
         on title documentation to support their claims to the Forfeited Vehicles
         demonstrates that Maria Tardon, Artemio Tardon, and Kyte Schooll hold
         only nominal title to the Mercedes Benz or the Rolls Royce.

                2.     There is overwhelming evidence in the record that shows
         Alvaro’s dominion and control over the Forfeited Vehicles before their
         seizure. Alvaro purchased, possessed, and insured the Forfeited Vehicles,
         while Petitioners gave nothing of extrinsic value in obtaining title and did not
         exercise any other form of dominion or control over either of them.

                 3.    In July 2010, Alvaro purchased the Rolls Royce for more than
         $330,000, and certified that he personally had automobile insurance then-in
         effect for the vehicle. See ECF Nos. 877-1 (Evidentiary Hr’g Tr. 119:4-
         120:5; 121:21-122:3); 880-80 (ADM135-00007 to ADM135-00008); 776-6,
         p. 104.

                4.     In February 2007, the Mercedes Benz was purchased for
         approximately $343,201, initially shipped to Spain, and then returned to
         Alvaro. See ECF Nos. 877-1 (Evidentiary Hr’g Tr. 110:10-111:10); 880-83
         (ANC001-00340); 776-6, p. 6, 12. In a letter to the tag agency upon the
         vehicle’s return, Alvaro stated that the Mercedes Benz “was unregistered in
         Spain to its owner, Alvaro Lopez [the Defendant], who is also the owner of
         Kyte Schooll SL.” [ECF No. 880-83, p. 13].

                5.    The Defendant also personally insured the Mercedes under a
         policy held by him and his then-spouse, Sharon Cohen. See ECF No. 880-
         82.

               6.     After their purchase, Alvaro registered and titled the Forfeited
         Vehicles in his name at his address at 2475 S. Bayshore Drive, Villa 3,
         Coconut Grove, Florida (“Bayshore residence”). See ECF No. 880-83.

                7.     The Defendant drove the Mercedes Benz and the Rolls Royce
         and would “show [them] off” at restaurants or clubs, and he stored them at
         his various residences. See ECF Nos. 523 (Cohen Trial Tr. 83:11-14); 776;
         519.

                8.    In further demonstration of Alvaro’s dominion and control, it
         was Alvaro who decided to transfer nominal title to the Forfeited Vehicles to
         his mother, Maria Tardon, and his brother, Artemio Tardon, because he
         feared that his then-spouse, Sharon Cohen, might try to obtain them in
         pending divorce proceedings. See ECF Nos. 884-2; 880-32. In fact, after a

                                               21
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 22 of 62




          domestic dispute with Sharon Cohen, Alvaro told David Pollack, a convicted
          co-conspirator, that he was going to ship approximately seven cars to Spain
          because he feared that Sharon Cohen would get the vehicles in divorce
          proceedings. See ECF No. 520 (Pollack Trial Tr. 38:12-39:12). Indeed, the
          Defendant titled other vehicles and property he owned in the names of other
          persons, including Sharon Cohen and David Pollack, who did not exchange
          funds or sign paperwork to obtain the property. See ECF Nos. 523 (Cohen
          Trial Tr. 80:23-82:25, 87:24-88:10); 776-7; 519 (Pollack Trial Tr. 182:19-
          190:1).

                 9.     Petitioners Maria Tardon and Artemio Tardon, who were not
          present at the evidentiary hearing, admitted in their interrogatory answers
          that they did not acquire title through a financial transaction, and no funds
          were exchanged when title to the Forfeited Vehicles was transferred to their
          names. See ECF Nos. 880-77; 880-78; 776-2; 776-3.

                  10.    Significantly, Maria Tardon and Artemio Tardon have both
          asserted that their respective interests in the Forfeited Vehicles “arose from
          [their] expenditure of effort and money in arranging to help effectuate the
          resale of the vehicles.” See ECF Nos. 776; 880-77; 880-78.

                 11.    When asked in interrogatories about specific instances of their
          dominion and control over the Forfeited Vehicles, Maria Tardon and Artemio
          Tardon in nearly identical fashion referenced only their assistance with the
          transfer of title, and nothing more. See id.

                 12.    Petitioners also admitted that the Forfeited Vehicles were
          located in Miami, out of their possession. See ECF Nos. 776-2; 880-77; 880-
          78.

                 13.   In interrogatory answers, both Maria Tardon and Artemio
          Tardon have acknowledged that they obtained their claimed interests in the
          Forfeited Vehicles “following the separation of [the Defendant] from his
          wife.” See ECF Nos. 776; 880-77; 880-78. Accordingly, Maria Tardon and
          Artemio Tardon’s only proffered instance of dominion and control over the
          Forfeited Vehicles was their limited interaction in transferring title to the
          Forfeited Vehicles for the benefit of Alvaro.

   (Id. at 66-69 (footnote omitted).)

          When weighing the evidence, Judge Goodman initially found that “Petitioners’

   interrogatory answers [are] largely detail-free, vague responses which appear designed to

                                               22
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 23 of 62




   provide as little information as possible. In addition, the answers, nebulous as they are, are

   somewhat equivocal, and reveal unfamiliarity with the specific facts surrounding the very

   vehicles at issue in their Petitions.”13 (Id. at 69.) Ultimately, Judge Goodman concluded

   that Petitioners (1) lack statutory standing because they are not persons “other than the

   Defendant” for purposes of 21 U.S.C. § 853(n)(2), and (2) lack constitutional standing

   because they are mere naked title owners who are nominees for Alvaro. (Id. at 71 (citations

   omitted).) Judge Goodman opined:

          Petitioners have not claimed that they paid for the vehicles, ever used the
          luxury vehicles, or ever drove the vehicles. Indeed, they have not even said
          that they have ever been in the vehicles. Rather, their theory is that they
          traveled to Miami to help make arrangements for transfer of title. This is
          inadequate to offset Alvaro’s substantial involvement in the purchase and use
          of the vehicles. . . .

          Framed by the evidence demonstrating Alvaro’s dominion and control over
          the two luxury vehicles, comparing Petitioners’ purported interests with a
          claimant who received a mere gift is analytically helpful (but unhelpful to
          their position).

   (Id. at 72 (citations omitted).)

          Therefore, Judge Goodman recommends that the Court deny and/or reject the

   Amended Petitions for Third-Party Interest in Forfeited Property (D.E. 734, 735) for lack


          13
                   For example, “in response to an interrogatory asking for the date the vehicle was
   purchased and the contact information of the seller and buyer, Maria Tardon gave the following
   under-oath answer: ‘My understanding is that the cars were purchased for Kyte Schooll (the
   McLaren) and The Collection Motor Sports (Rolls), were held in Miami for dealer use and then
   were to be transported to Europe for sale. These addresses are of record in the case. The principals
   in the sales companies are Artemio and Alvaro Lopez Tardon.’” (Id. at 69-70 (citing D.E. 880-78
   at 9).)
           As another example, “in response to an interrogatory asking if the vehicle was a gift, Maria
   Tardon gave the following under-oath answer: ‘It was my understanding that my interest in the
   property arose from my expenditure of effort and money in arranging to help effectuate the resale
   of the vehicles.’” (Id. at 70 (citing D.E. 880-78 at 14).)
                                                   23
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 24 of 62




   of standing. (Id. at 73.) He further recommends that the Court deny as moot the United

   States’ (1) Motion for Summary Judgment Against Petitioners Claiming Forfeited

   Mercedes Benz and Rolls Royce, (D.E. 776); (2) Motion for Summary Judgment Against

   Petitioner Miamark LLC Claiming Three Forfeited Condominium Units, (D.E. 825); (3)

   Motion for Summary Judgment Regarding Murano 908, LLC’s Petition Claiming

   Ownership to Forfeited Real Property, (D.E. 826); (4) Motion for Order Compelling

   Remaining Petitioners to Show Cause why they Have Standing to Proceed, or in the

   Alternative, to Clarify Pending Petitions, (D.E. 760); and (5) Motion for Inquiry Regarding

   Potential Conflict (because the Court already held a hearing on that matter, (see D.E.

   717)).14

           b.      Objections

           On March 19, 2020, Petitioners filed Objections to Judge Goodman’s Report. (D.E.

   909.)      Therein, they initially argue (for the first time) that Judge Goodman lacked

   jurisdiction to conduct ancillary forfeiture proceedings or make forfeiture decisions as to

   Defendant’s property interests that were not made in the criminal case. (Id. at 4-7.) They

   further object to: the “procedural and substantive framework” Judge Goodman applied to

   determining the issues, (id. at 7-10); Judge Goodman’s reliance on post-indictment




           14
                 Judge Goodman also recommends denying as moot the United States’ Motion to
   Dismiss the Artemio Lopez Tardon Petition Claiming an Interest in One (1) 2006 Mercedes-Benz
   SLR McClaren, or in the Alternative, to Show Cause why his Petition Should not be Dismissed,
   (D.E. 737). (See Report at 6, 74.) However, the Court already granted that Motion and dismissed
   Artemio’s claim for the Mercedes for lack of standing. (D.E. 762.) For this reason, Judge
   Goodman’s discussion as to whether Artemio has standing to challenge the forfeiture of the
   Mercedes was unnecessary.
                                                 24
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 25 of 62




   representations made by Defendant’s trial attorney and Petitioners’ former attorney,

   Richard Klugh, (id. at 10-13); Judge Goodman’s reliance on authority from other circuits,

   (id. at 13-17); Judge Goodman’s “[f]ailure to address Florida case law on LLC

   management and ownership and recognition/apportionment of member property interests

   as to LLC assets[,]” (id. at 17-19); Judge Goodman’s alleged failure to make credibility

   findings regarding evidentiary hearing testimony and affidavits, (id. at 19-21); Judge

   Goodman’s alleged failure to “undertake effective review of [the] criminal case record,”

   (id. at 21-28); Judge Goodman’s alleged failure to “adhere to the express terms of [the]

   stipulation for sale of Miamark Unit 202[,]” (id. at 28); and Judge Goodman’s alleged

   failure to address the car purchase ownership interests of Kyte Schooll and Artemio

   Tardon, (id. at 28-31).

   II.    Legal Standards

          a.     Forfeiture

          Following the entry of a preliminary order of forfeiture, “[a]ny person, other than

   the defendant, asserting a legal interest in property which has been ordered forfeited to the

   United States . . . may . . . petition the court for a hearing to adjudicate the validity of his

   alleged interest in the property.” 21 U.S.C. § 853(n)(2). The petitioner must establish, by

   a preponderance of the evidence, that

          (A) the petitioner has a legal right, title, or interest in the property, and such
          right, title, or interest renders the order of forfeiture invalid in whole or in
          part because the right, title, or interest was vested in the petitioner rather than
          the defendant or was superior to any right, title, or interest of the defendant
          at the time of the commission of the acts which gave rise to the forfeiture of
          the property under this section; or

                                                  25
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 26 of 62




          (B) the petitioner is a bona fide purchaser for value of the right, title, or
          interest in the property and was at the time of purchase reasonably without
          cause to believe that the property was subject to forfeiture under this
          section[.]

   21 U.S.C. § 853(n)(6). In determining whether the petitioner has satisfied this burden, the

   Court must consider the evidence and witnesses presented by both parties at the hearing,

   as well as “the relevant portions of the record of the criminal case which resulted in the

   order of forfeiture.” 21 U.S.C. § 853(n)(5). “If, after the hearing, the court determines that

   the petitioner has” satisfied this burden, “the court shall amend the order of forfeiture in

   accordance with its determination.” 21 U.S.C. § 853(n)(6). The Court looks to state law

   to determine the nature of a petitioner’s interest in the property, but federal law determines

   whether the petitioner’s interest in the forfeited property is superior and requires an

   amendment to the forfeiture order. See United States v. Shefton, 548 F.3d 1360, 1364

   (11th Cir. 2008) (citing United States v. Fleet, 498 F.3d 1225, 1231 (11th Cir. 2007)).

          “Standing in forfeiture cases has ‘both constitutional and statutory aspects.’” United

   States v. Timley, 507 F.3d 1125, 1129 (8th Cir. 2007) (quoting United States v. One-Sixth

   Share of James J. Bulger in All Present & Future Proceeds of Mass Millions Lottery Ticket

   No. M246233 (hereafter, “Bulger”), 326 F.3d 36, 40 (1st Cir. 2003)). “As to constitutional

   standing, ‘[i]t is well established that a party seeking to challenge a forfeiture of property

   must first demonstrate an ownership or possessory interest in the seized property in order

   to have standing to contest the forfeiture.’” Id. (citing Bulger, 326 F.3d at 41); see also

   United States v. Amodeo, 916 F.3d 967, 971 (11th Cir. 2019) (“To establish standing in a


                                                26
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 27 of 62




   forfeiture proceeding, we have looked to whether the litigant has an interest in the property

   subject to the forfeiture because, absent an interest in that property, there is no case or

   controversy.”). “Bare legal title, however, ‘in the absence of assertions of dominion,

   control or some other indicia of ownership of or interest in the seized property, is

   insufficient to confer standing to challenge a forfeiture.’” United States v. Coffman, 612

   F. App’x 278, 286 (6th Cir. 2015) (citing United States v. $515,060.42 in U.S. Currency,

   152 F.3d 491, 498 n.6 (6th Cir. 1998)). “This is so because ‘people engaged in illegal

   activities often attempt to disguise their interests in property by placing title in someone

   else’s name. . . . [C]ourts look behind the formal title to determine whether the record title

   owner is a ‘strawman’ set up to conceal the financial affairs of illegal dealings of someone

   else.” Id. (quoting United States v. Carrell, 252 F.3d 1193, 1204 (11th Cir. 2001)). See

   also Via Mat Int’l S. Am. Ltd. v. United States, 446 F.3d 1258, 1262 n.5 (11th Cir. 2006)

   (“‘[S]traw owners’ and persons who might have unknowingly been in possession of

   property that is seized do not necessarily suffer an injury that is sufficient to demonstrate

   standing.”); United States v. Henry, 621 F. App’x 968, 972 (11th Cir. 2015). “Likewise, a

   person found to be acting as a nominee for others whose property is subject to forfeiture

   cannot have a vested interest in the property.” Henry, 621 F. App’x at 972 (citing United

   States v. Weiss, 467 F.3d 1300, 1303 n.1 (11th Cir. 2006)). “Nominee connotes the

   delegation of authority to the nominee in a representative or nominal capacity only, and

   does not connote the transfer or assignment to the nominee of any property in, or ownership

   of, the rights of the person nominating him.” Weiss, 467 F.3d at 1303 n.1 (citation and

   internal quotation marks omitted).

                                                27
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 28 of 62




          Statutory standing under 21 U.S.C. § 853(n)(2) requires a claimant to be “[a]ny

   person, other than the defendant, asserting a legal interest in property which has been

   ordered forfeited to the United States[.]” Thus, one aspect of statutory standing under

   Section 853(n)(2) requires the claimant to show that he is someone “other than the

   defendant.” See United States v. Parenteau, 647 F. App’x 593, 595, 598 (6th Cir. 2016)

   (finding that corporate claimant in forfeiture proceedings lacked standing to petition for an

   amendment of the forfeiture order because it was not someone “other than” the defendant).

   “[T]he fact that an ancillary petition is not in the name of the criminal defendant is not, by

   itself, enough to conclude that the petitioner is a person other than the defendant.” Id. at

   596. Another aspect of standing under Section 853(n)(2) requires the claimant to show

   that he has a “legal interest” in the property. United States v. Timley, 507 F.3d 1125, 1129

   (11th Cir. 2007).

          b.     Report and recommendation

          Pursuant to Rule 59(b)(3) of the Federal Rules of Criminal Procedure and 28 U.S.C.

   § 636(b)(1)(B), the Court must consider de novo any objection to the magistrate judge’s

   recommendation. “Parties filing objections to a magistrate’s report and recommendation

   must specifically identify those findings objected to. Frivolous, conclusive, or general

   objections need not be considered by the district court.” Marsden v. Moore, 847 F.2d 1536,

   1548 (11th Cir. 1988). Those portions of a magistrate judge’s report and recommendation

   to which no objection has been made are reviewed for clear error. See Lombardo v. United

   States, 222 F. Supp. 2d 1367, 1369 (S.D. Fla. 2002); see also Macort v. Prem, Inc., 208 F.

   App’x 781, 784 (11th Cir. 2006) (“Most circuits agree that [i]n the absence of a timely filed

                                                28
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 29 of 62




   objection, a district court need not conduct a de novo review, but instead must only satisfy

   itself that there is no clear error on the face of the record in order to accept the

   recommendation.”) (internal quotation marks and citations omitted). The Court “may

   accept, reject, or modify the recommendation, receive further evidence, or resubmit the

   matter to the magistrate judge with instructions.” Fed. R. Crim. P. 59(b)(3); see also 28

   U.S.C. § 636(b)(1)(B).

          “To the extent that the magistrate has made findings of fact based upon the

   testimony of the witnesses heard before the magistrate, the district court is obligated to

   review the transcript or listen to the tape-recording of those proceedings.” LoConte v.

   Dugger, 847 F.2d 745, 750 (11th Cir. 1988). The Eleventh Circuit has explained that

   “[c]redibility determinations are typically the province of the fact finder because the fact

   finder personally observes the testimony and is thus in a better position than a reviewing

   court to assess the credibility of witnesses.” United States v. Ramirez-Chilel, 289 F.3d

   744, 749 (11th Cir. 2002) (citing Viehman v. Schweiker, 679 F.2d 223, 227-28 (11th Cir.

   1982)). “[I]n evaluating the factual version of events,” the Court “should defer to the

   magistrate judge’s determinations unless his understanding of the facts appears to be

   ‘unbelievable.’” Id. (citing United States v. Rivera, 775 F.2d 1559, 1561 (11th Cir. 1985));

   see also United States v. Cravero, 530 F.2d 666, 670 (5th Cir. 1976) (“We believe that for

   the testimony to be incredible it must be unbelievable on its face.”).15



          15
                  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), the Eleventh
   Circuit adopted as binding precedent all decisions handed down by the former Fifth Circuit
   before October 1, 1981.
                                                 29
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 30 of 62




   III.   Discussion

          Petitioners initially argue that Judge Goodman lacked jurisdiction to conduct

   ancillary forfeiture proceedings or make forfeiture decisions as to Defendant’s property

   interests that were not made in the criminal case. (Id. at 4-7.) Petitioners further object to:

   the “procedural and substantive framework” Judge Goodman applied to determine the

   issues, (id. at 7-10); Judge Goodman’s reliance on post-indictment representations made

   by Defendant’s trial attorney and Petitioners’ former attorney, Richard Klugh, (id. at 10-

   13); Judge Goodman’s reliance on authority from other circuits, (id. at 13-17); Judge

   Goodman’s “[f]ailure to address Florida case law on LLC management and ownership and

   recognition/apportionment of member property interests as to LLC assets[,]” (id. at 17-19);

   Judge Goodman’s alleged failure to make credibility findings regarding evidentiary

   hearing testimony and affidavits, (id. at 19-21); Judge Goodman’s alleged failure to

   “undertake effective review of [the] criminal case record,” (id. at 21-28); Judge Goodman’s

   alleged failure to “adhere to the express terms of [the] stipulation for sale of Miamark Unit

   202[,]” (id. at 28); and Judge Goodman’s alleged failure to address the car purchase

   ownership interests of Kyte Schooll and Artemio Tardon, (id. at 28-31). The Court will

   discuss each in turn.

          a.     Magistrate Jurisdiction

          As an initial matter, Petitioners argue—for the first time—that Judge Goodman

   lacked jurisdiction to determine whether Defendant, Alvaro Lopez Tardon, has an

   ownership interest in the subject real estate. (Obj. at 4 (citing United States v. Morgan,

   224 F.3d 339, 343 (4th Cir. 2000)).) They further argue the Court made no findings

                                                 30
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 31 of 62




   regarding Defendant’s ownership interests in the subject real estate in prior proceedings or

   orders upon which Judge Goodman could rely. (Id.) They argue that there was no

   “jurisdictional basis for the magistrate judge to issue a report and recommendation on

   ultimate relief on ancillary forfeiture[.]” (Id. at 5 (discussing Gomez v. United States, 490

   U.S. 858 (1989)).) They argue that the Eleventh Circuit has held that a magistrate judge

   lacks “authority, either independently or on a district court’s referral for a report and

   recommendation, to conduct the evidentiary and fact-finding portions of a sentencing

   hearing in a felony case absent the defendant’s consent.” (Id. at 6 (citing United States v.

   Ruiz-Rodriguez, 277 F.3d 1281, 1293 (11th Cir. 2002)).) They appear to argue that these

   ancillary forfeiture proceedings are akin to proceedings under 28 U.S.C. § 2255, which the

   Eleventh Circuit has held are “not a ‘civil matter’ for purposes of [28 U.S.C. §] 636(c).”

   (Id. at 7 (citing Brown v. United States, 748 F.3d 1045, 1056, 1059, 1072 (11th Cir.

   2014)).) Finally, they argue that “even if there were a provision for consent to delegation

   of ancillary forfeiture to the magistrate judge,” Petitioners did not consent to such a

   delegation in this case, and consent cannot be implied. (Id. (citing Roell v. Winthrow, 538

   U.S. 580, 586 (2003)).)

          The Government argues that Petitioners never raised this issue to Judge Goodman

   and, as such, this is an untimely and improper objection that the Court should decline to

   consider. (Resp. at 2 (citing Disler v. Royal Caribbean Cruise Ltd., No. 17-23874-CIV,

   2019 WL 1992929, at *1 n.1 (S.D. Fla. Mar. 15, 2019) (citing Williams v. McNeil, 557

   F.3d 1287, 1292 (11th Cir. 2009))).) It further argues that even assuming arguendo the

   objection is timely raised, it fails substantively because the Court properly referred the

                                                31
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 32 of 62




   forfeiture issues to Judge Goodman on May 14, 2018. (Id. at 3 (citing Paperless Order of

   Referral (D.E. 813)).) It argues that 28 U.S.C. § 636(b)(1) “provides for such a delegation,

   which Petitioners have tacitly acknowledged” by, for example, relying heavily on

   Magistrate Judge Alicia M. Otzao-Reyes’s Report and Recommendation on a Petition for

   Third-Party Interest in Forfeited Property in United States v.Silva, 15-20727-Cr-Gayles

   (S.D. Fla. Sept. 6, 2018), “which involved precisely the same delegation.” (Resp. at 3.) It

   argues that the cases on which Petitioners rely are inapposite as they involved “criminal

   felony proceedings in which the magistrate court did not have jurisdiction to conduct an

   evidentiary hearing absent the parties’ consent.” (Id. at 4 (citing Obj. at 5-6 (citing Gomez,

   490 U.S. 858; Ruiz-Rodriguez, 277 F.3d 1281; Brown, 748 F.3d 1045)).) In this regard,

   the Government observes that

          It appears that Petitioners are mistakenly inferring that the Court delegated
          or referred the ancillary proceeding to the Magistrate Court in accordance
          with § 636(c), rather than § 636(b). If this is the case, then Petitioners are
          clearly mistaken in this regard for two important and related reasons. A
          referral under § 636(c), which does require consent of the parties, does not
          require a magistrate judge to issue a report and recommendation because §
          636(c)(1) gives the magistrate court full authority to enter a judgment without
          district court review. See 28 U.S.C. § 636(c). Indeed, a magistrate court’s
          judgment in cases referred under § 636(c) is final and not subject to appeal
          to a district court. See 28 U.S.C. § 636(c)(3) (“Upon entry of judgment in
          any case referred under paragraph (1) of this subsection, an aggrieved party
          may appeal directly to the appropriate United States court of appeals from
          the judgment of the magistrate judge in the same manner as an appeal from
          any other judgment of a district court.”); see also Roell v. Withrow, 538 U.S.
          580, 585, 123 S. Ct. 1696, 155 L. Ed. 2d 775 (2003) (A referral under §
          636(c)(1) gives the magistrate full authority without district court review).

   (Id. at 4-5 (footnote omitted).) Finally, the Government argues that even if the Parties were

   required to consent to the Magistrate Judge conducting a hearing in this ancillary


                                                32
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 33 of 62




   proceeding, “Petitioners provided consent through their participation in the litigation,”

   having “attended numerous status conferences, submitted exhibit and witness lists in

   preparation for the evidentiary hearing, attended the evidentiary hearing, and even drafted

   a proposed report and recommendation after the evidentiary hearing, without ever

   expressing or even implying an objection to the Court’s referral to the Magistrate Court.”

   (Id. (citing Roell, 538 U.S. at 584, 586-87).)

          The Court finds that Petitioners failure to raise their jurisdictional arguments to

   Judge Goodman resulted in a waiver of those arguments. See Knight v. Thompson, 797

   F.3d 934, 937 n.1 (11th Cir. 2015) (finding that the plaintiffs’ waived argument made for

   the first time in objections to a magistrate judge’s report and recommendation because the

   district court did not consider the argument when it ruled on the report and

   recommendation). Although the Court has discretion to consider the argument, the Court

   declines to consider it. Williams, 557 F.3d at 1291 (holding that “a district court has

   discretion to decline to consider a party’s argument when that argument was not first

   presented to the magistrate judge”).

          b.     Procedural and substantive framework

          Petitioners next assert “[s]tatutory interpretation, due process, and other

   constitutional objections regarding the R&R’s procedural and substantive framework for

   denying relief to” Petitioners. (Id. at 7.) First, they argue that Judge Goodman imposed

   an improper burden of proof, requiring them to establish “‘their standing to the fullest

   degree at the evidentiary hearing.’” (Id. at 8 (quoting Report at 73).) They further object

   to Judge Goodman discounting Petitioners’ recorded ownership interests in the property in

                                                33
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 34 of 62




   favor of focusing on Defendant Alvaro’s exercise of dominion over the property to

   determine whether they have standing. (Id. at 8-10.) They argue that there is no precedent

   supporting the position that an owner who has “naked title” to a property “lack[s] standing

   to petition to show that the record title ownership interest is greater than any interest a non-

   owner,” and such a position is particularly unreasonable when the property is “untainted

   real estate.” (Id. at 8.) They argue that “any party who has properly recorded title to the

   real estate, and is subject to taxation and other liability due to such recorded ownership,

   has standing to pursue that ownership interest in ancillary proceedings.” (Id. at 9 (citing

   United States v. Kennedy, 201 F.3d 1324, 1334 (11th Cir. 2000)).) They argue that under

   Florida law, an LLC is permitted to have a manager (like Alvaro) who acts with the

   authority of the members and “properly exercises the dominion and control of the

   members.”     (Id. at 9-10.)    They further argue that Judge Goodman’s “constricted

   conception of ownership interests, entirely discarding state property law, violates due

   process. To say that a record owner of real estate has no standing based on forfeiture

   statutes would render the forfeiture statutes unconstitutional.” (Id. at 10.) Finally, they

   argue that the forfeiture of all interest in an LLC due to mismanagement or misnomers in

   a corporate document would create unacceptable tension with the Eighth Amendment . . .

   .” (Id. (citing Austin v. United States, 509 U.S. 602, 604 (1993)).)

          The Government argues that Petitioners’ “do not distinguish the ample precedential

   case law cited in the R&R, nor do they cite to any controlling authority to support their

   conclusory statements.” (Resp. at 7.) They argue that Judge Goodman correctly observed

   that “the Eleventh Circuit has made it clear that the purpose of the ancillary proceeding is

                                                 34
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 35 of 62




   to determine the ownership of the forfeited property, which makes it akin to a quiet title

   proceeding.” (Id. (citing Report at 30-31 (citing United States v. Gilbert, 244 F.3d 888,

   911 (11th Cir. 2001))).) And

         [r]egardless of whether forfeited assets are so-called “untainted” property or
         facilitating or derived “tainted” property, a petitioner in an ancillary
         proceeding has the same threshold burden of establishing that petitioner has
         standing to contest the forfeiture. Once standing is established, petitioner has
         the burden of meeting one of the two criteria listed in 21 U.S.C. § 853(n)(6)
         by a preponderance of the evidence. In these ancillary proceedings,
         addressing the threshold question of standing would lead to the same result
         if the “merits” question of ownership under § 853(n)(6) were also addressed.
         As the R&R observed, if “Petitioners lack statutory standing because their
         record title ownership is insufficient to establish that they are ‘other than the
         defendant’ or . . . Petitioners are mere naked title holders and cannot establish
         Article III constitutional standing, then they lack the requisite ‘legal interest’
         to amend the forfeiture order.” See R&R, ECF No. 906:32-33 (also
         referencing United States v. Morgan, 224 F.3d 339, 334 (4th Cir. 2000) and
         United States v. Weiss, 467 F.3d 1300, 1300 n.1, 1311 (11th Cir. 2006)). See
         also United States v. Masilotti, 510 F. App’x 809, 2013 WL 646375, at *1
         n.2 (11th Cir. 2013) (no need to address substantive merits of third-party
         claim if petitioner lacks standing) (cited in R&R, ECF No. 906:15-16).

   (Resp. at 8.) The Government further argues that Judge Goodman’s finding that Petitioners

   lack standing does not violate procedural due process or implicate the Excessive Fines

   Clause of the Eighth Amendment. (Id. at 8-12.)

         The Court overrules Petitioners’ statutory interpretation and constitutional

   objections regarding the Report’s procedural and substantive framework for determining

   whether Petitioners have standing. First, the Court finds that Judge Goodman did not

   impose an improper burden of proof. In the “Conclusion” Section of the Report, Judge

   Goodman states: “Even if the United States had elected to not present evidence at the

   evidentiary hearing, the Undersigned would have reached the same conclusion, as


                                                35
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 36 of 62




   Petitioners bear the burden of establishing their standing to the fullest degree at the

   evidentiary hearing.” (Report at 73 (emphasis added).) However, the Court finds that this

   was not a recitation of the standard of proof Judge Goodman required of Petitioners, as no

   such standard exists in American law. Rather, Judge Goodman was observing that at an

   evidentiary hearing, claimants in forfeiture proceedings cannot rely solely on record title

   ownership and must establish dominion and control over the property in order to establish

   standing. (See id.; see also id. at 17-18.) Indeed, this is precisely what Judge Goodman

   stated when discussing the principles of statutory and constitutional standing, and when

   identifying the correct burden of proof: “[A]t an evidentiary hearing, as opposed to a

   hearing on a motion to dismiss or one seeking summary judgment, a third-party petitioner

   must demonstrate, by a preponderance, ‘primary dominion or control’ over the property to

   establish standing.” (Id. at 18 (quoting Coffman, 612 F. App’x at 286 (underlined emphasis

   added)).) Thus, Judge Goodman applied the “preponderance of the evidence” standard,

   and Petitioners do not object to the application of that standard. Nor is Judge Goodman’s

   application of the preponderance standard clearly erroneous or contrary to law. See United

   States v. ADT Servs., Inc., 522 F. App’x 480, 491 (11th Cir. 2013) (finding that the district

   court “correctly” found that in a civil forfeiture proceeding the claimant “has the burden to

   demonstrate standing by a preponderance of the evidence”) (quoting United States v. All

   Funds in the Account of Property Futures, Inc., 820 F. Supp. 2d 1305, 1325 (S.D. Fla.

   2011)); see also Property Futures, Inc., 820 F. Supp. 2d at 1331 (“Claimants would do well

   to remember that the burden in this case to show standing is on them. In this regard, the

   burden is a heavy one, requiring Claimants to show standing by a preponderance of the

                                                36
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 37 of 62




   evidence.”) (citing United States v. $38,000.00 in U.S. Currency, 816 F.2d 1538, 1543 n.11

   (11th Cir. 1987)).

          Next, the Court finds that Judge Goodman did not improperly discount Petitioners’

   recorded ownership interests in the property. In fact, he explicitly acknowledged that title

   ownership “is, to be sure, a factor to consider . . . .” (Report at 28.) Judge Goodman merely

   found it appropriate to “look behind title . . . to see whether Petitioners have met their

   burden of establishing statutory standing by demonstrating that they are parties ‘other than

   the defendant.’” (Id.)

          Next, the Court rejects Petitioners’ argument that there is no precedent supporting

   the position that an owner who has “naked title” to a property “lack[s] standing to petition

   to show that the record title ownership interest is greater than any interest a non-owner . . .

   might claim[.]” (Id. at 8.) There is such precedent, and Judge Goodman cited it. (See

   Report at 28 (citing United States v. Gamory, Criminal File No. 1:08–CR–153–1–TWT,

   2010 WL 3880880, at *4-5 (N.D. Ga. Sept. 28, 2010) (finding that although it was

   “undisputed that [the petitioner] is the record titleholder of the Mercedes[,]” he did not pay

   for the Mercedes, never drove the Mercedes, never possessed the Mercedes, and therefore,

   he was a mere nominee who could not challenge the forfeiture order); United States v.

   Hovind, No. 3:06cr83/MCR, 2009 WL 2369340, at *5-6 (N.D. Fla. July 29, 2009) (finding

   that although the petitioner held legal title to the properties in his capacity as corporate

   trustee, the petitioner was a mere nominee title holder for the defendants who lacked

   standing to challenge the court’s forfeiture orders); United States v. Gomez, No. CR98-

   3002, 2000 WL 34029288, at *2-3 (N.D. Iowa Aug. 3, 2000) (“Possession of mere legal

                                                 37
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 38 of 62




   title by one who does not exercise dominion and control over the property is insufficient

   even to establish standing to challenge a forfeiture.”);16 United States v. Rogers, No. 94-

   CR-138 (FJS), 93-CV-156 (FJS), 1996 WL 252659, at *5-6 (N.D.N.Y. May 8, 1996)

   (finding that the petitioner’s “holding of the title to the Mercedes was nothing more than a

   sham designed to protect the true owner” and finding that she therefore lacked standing to

   challenge the civil forfeiture).) These cases refute Petitioners’ argument that any party

   with properly recorded title has standing to pursue an ownership interest in ancillary

   proceedings. The case to which Petitioners cite for this proposition, United States v.

   Kennedy, 201 F.3d 1324, 1335 (11th Cir. 2000), does not even mention standing.

          Next, the Court rejects Petitioners’ argument that Judge Goodman’s framework

   violates procedural due process rights under the Fifth and Fourteenth Amendments and the

   Excessive Fines Clause of the Eighth Amendment. (See Obj. at 10.) These objections are

   vague, general, and conclusory, (see id.), and therefore need not be considered by the Court.

   See Marsden, 847 F.2d at 1548 (“Frivolous, conclusive, or general objections need not be

   considered by the district court.”). Regardless, the objections are meritless.

          “Procedural due process requires notice and an opportunity to be heard before any

   governmental deprivation of a property interest.” Zipperer v. City of Fort Myers, 41 F.3d

   619, 623 (11th Cir. 1995) (citing Donaldson v. Clark, 819 F.2d 1551, 1558 (11th Cir. 1987)

   (en banc) (citing Boddie v. Connecticut, 401 U.S. 371, 378-79 (1971))). Here, Petitioners


          16
                  In Gomez, the magistrate judge found that although the petitioners (who were the
   defendant’s parents) held title to a residential property, the evidence showed that the petitioners
   “have no interest in the property in question[,]” “are nominal or straw owners of that residence[,]”
   and therefore lacked standing to challenge the forfeiture order.
                                                   38
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 39 of 62




   received notice and the opportunity to be heard before the Court determines their interest

   in the property. As the Government puts it:

          Since the Court entered its orders of forfeiture [ECF Nos. 601, 613] more
          than five years ago, Petitioners have known of the forfeiture and had a full,
          unimpeded opportunity to conduct civil discovery pursuant to Fed. R. Crim.
          P. 32.2(c)(1)(B), and to present their case at an evidentiary hearing in
          accordance with 21 U.S.C. § 853(n)(6).

   (Resp. at 8.) Petitioners do not identify how Judge Goodman’s standing analysis violated

   their rights to procedural due process.

          The Eighth Amendment prohibits the imposition of excessive fines. U.S. Const.,

   Amend VIII. The Supreme Court has held that the Excessive Fines Clause “limits the

   government’s power to extract payments, whether in cash or in kind, ‘as punishment for

   some offense.’”    Austin v. United States, 509 U.S. 602, 609-10 (1993). The Supreme

   Court has also held that “[f]orfeitures—payments in kind—are thus ‘fines’ if they

   constitute punishment for an offense.” United States v. Bajakajian, 524 U.S. 321, 328

   (1998).

          In this case, the Court imposed forfeiture against Alvaro Lopez Tardon, not

   Petitioners. Therefore, the Court did not fine Petitioners, excessively or otherwise, and the

   Eighth Amendment is therefore not implicated by Judge Goodman’s standing analysis.

          In sum, the Court overrules Petitioners’ statutory interpretation, due process, and

   other constitutional objections regarding the Report’s procedural and substantive

   framework for determining whether Petitioners have standing.




                                                 39
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 40 of 62




          c.     Post-Indictment Actions by Defendant’s Trial Attorney

          Next, Petitioners argue that Judge Goodman erroneously relied “on post-indictment

   actions of criminal defense counsel [Richard Klugh] . . . thereby penalizing the defendant’s

   Sixth Amendment rights.” (Obj. at 10.) They argue that the Report “should not address

   anything to do with the handling of the real estate to pay expenses of criminal

   representation. The implications of such a focus misses the point of the entire forfeiture

   analysis and puts a strain on privileged communications with the defendant and the

   defendant’s family.” (Id. at 11.) They argue that “intruding in that area of funding the

   criminal defense as a means of thwarting standing fundamentally interferes with the right

   to retain counsel with untainted funds.” (Id.) They assert that any rental income used to

   pay defense counsel’s attorneys’ fees was “expressly authorized by, and of benefit to,” the

   Petitioners. (Id.) And “even if there had been no direct benefit to the family members

   from spending their money to help their brother/son, the defendant, it would be reasonable

   for a family to take such action, just as it would for them to simply take money out of their

   pockets to fund the defense.” (Id.) Thus, they argue that “no adverse inference can be

   drawn from such expenditures[.]” (Id.)

          Petitioners further argue that Judge Goodman’s “note” regarding Mr. Klugh’s

   questionable behavior during Defendant’s deposition as corporate representative for the

   LLC Petitioners should be stricken because the Government did not object to counsel’s

   behavior during the deposition, and counsel was representing Defendant in a dual role as

   corporate representative and defendant, and therefore had a responsibility to protect

   Defendant’s rights. (Id. at 12.) They argue that the Report’s discussion of defense

                                                40
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 41 of 62




   counsel’s behavior during the deposition “distort[s] unfairly the record[.]” (Id. at 13.)

   Finally, they argue that the Report “mistakes the import of a suppression motion filed by

   criminal defense counsel, in which counsel argued that the corporate business records for

   entities that the government had searched were publicly available and showed a clear link

   to Alvaro.” (Id.)

           The Government argues that any reliance on defense counsel’s post-indictment

   actions and statements was appropriate. (Resp. at 13.) It argues that “Petitioners do not

   explain how the R&R’s current observations of evidence in the public record deprives

   Alvaro, who was convicted and sentenced in 2014, of his Sixth Amendment right to

   counsel, nor is that issue relevant to these ancillary proceedings.” (Id.) The Government

   argues that the Report “correctly relied upon Alvaro’s defense counsel’s representations in

   demonstrating that the Petitioners were not ‘other than Alvaro.’” (Id.)

           For example, the R&R correctly pointed out that approximately $70,000 of
           rental income for Murano Unit 908, that should have be [sic] going to
           Murano 908 LLC, went to Alvaro’s defense counsel, Mr. Klugh instead. See
           ECF No. 906:55. Petitioners fail to demonstrate in their objection how such
           evidence is not relevant to the standing issue presented here.

   (Id.)

           The Court overrules Petitioners’ objection. First, Petitioners do not explain, and it

   is not otherwise apparent, how the statements made by Mr. Klugh “penalize the defendant’s

   Sixth Amendment rights.” (Obj. at 10.) The Court finds this to be a vague, general, and

   conclusory objection that need not be considered by the Court. See Marsden, 847 F.2d at

   1548 (“Frivolous, conclusive, or general objections need not be considered by the district

   court.”). Regardless, the Court finds nothing inappropriate in Judge Goodman relying on

                                                41
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 42 of 62




   the record when determining whether Petitioners established an ownership interest in the

   at-issue property, see 21 U.S.C. § 853(n)(5) (stating that in criminal forfeiture proceedings,

   “the court shall consider the relevant portions of the record of the criminal case which

   resulted in the order of forfeiture”), including statements made by Mr. Klugh regarding

   ownership of the at-issue property. (See Report at 44 (citing Mot. to Suppress, D.E. 75 at

   6 (stating that exhibits attached to motion “list the defendant as the owner and give his

   address and identifying information.”) (emphasis in original)).)          That Mr. Klugh’s

   attorneys’ fees were paid out of rental monies generated by the properties is also evidence

   in the record relevant to ownership of the at issue properties. (See D.E. 880-97, 880-85.)

   Finally, the Court sees no basis for striking Judge Goodman’s “note” regarding Mr.

   Klugh’s behavior during Defendant’s deposition.

          d.     Reliance on Authority from other Circuits

          Next, Petitioners argue that Judge Goodman erroneously relied on “non-

   precedential language from another circuit that also does not address recorded real estate

   interests.” (Obj. at 13 (citing Report at 15-18 (citing United States v. Coffman, 612 F.

   App’x 278 (6th Cir. 2015))).) Petitioners distinguish Coffman (and its citation to the

   Eleventh Circuit’s decision in United States v. Carrell, 252 F.3d 1193, 1204 (11th Cir.

   2001)) on the grounds that it involved the defendant’s directly-forfeited bank account that

   was used to launder money. (Id. at 13-14.) They argue that

          [t]he jury verdict, conclusively acquitting the property in this case, such that
          any bare-title argument that may be relevant to an innocent owner defense is
          irrelevant here (for multiple reasons, including that the property was obtained
          through expenditures of funds from the LLC members). Nothing in Eleventh


                                                42
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 43 of 62




            Circuit case law suggests that valid legal title to innocent real estate is
            insufficient to establish standing. . . .

            Given the recorded real estate records, deeds, mortgages, and corporate
            records in this case—which the government and claimants both introduced
            in evidence—there is no question that the LLCs offered evidence that they
            alone own the real estate at issue, that the ownership interests of the LLCs
            are divided one-third each to Tardon family members (Maria, Artemio, and
            Nieves); that the LLCs have the power and authority under Florida law to
            dispose of the real estate; and that the forfeiture order adversely affects them
            and impedes the exercise of their property rights. See United States v. Henry,
            621 F. App’x 968, 972 (11th Cir. 2015) (“‘State law determines the nature of
            a claimant’s interest in forfeited property.”’). The real estate and corporate
            records in this case show a superior (and exclusive) interest by the LLC
            entities in the condominiums at issue, and thus the government has
            abandoned merits arguments. Cf. Henry, 621 F. App’x at 973 (“‘certificate
            of title”’ to forfeited automobile was “‘prima facie evidence”’ of ownership).

   (Id. at 14.) Petitioners further object to Judge Goodman’s reliance on United States v.

   Morgan, 224 F.3d 339 (4th Cir. 2000) because “Morgan is a merits case” and not a standing

   case, and is distinguishable on the facts. (Id. at 15.)

            In a separately-numbered but related objection, Petitioners assert that Judge

   Goodman “mistakenly relied on unpublished, non-precedential decisions from the Sixth

   Circuit addressing tainted, criminally-involved property”—specifically, Coffman, 612 F

   App’x 278 (6th Cir. 2015) and United States v. Parenteau, 647 F. App’x 593, 596 (6th Cir.

   2016).

            The Government argues that Petitioner’s attempt to distinguish Coffman, Parenteau,

   and Carrell on the ground that it involved different property (i.e., substitute property versus

   directly forfeited, or “tainted” property) is unavailing and does not displace the holdings in

   those cases that the third-party Petitioners lacked standing to proceed on their claims.

   (Resp. at 13-15.) They argue that Coffman, Carrell, Morgan, and Parenteau are applicable,

                                                  43
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 44 of 62




   support Judge Goodman’s findings, and compel the conclusion that Petitioners here lack

   standing to contest the forfeiture of the at-issue property. (Id.)

          The Court overrules Petitioners’ objections.        Coffman and Carrell dealt with

   Constitutional standing. In Coffman, the Sixth Circuit held that “[b]are legal title, . . . ‘in

   the absence of assertions of dominion, control or some other indicia of ownership of or

   interest in the seized property, is insufficient to confer standing to challenge a forfeiture.’”

   612 F. App’x at 286 (citing $515,060.42 in U.S. Currency, 152 F.3d at 498 n.6). “This is

   so because ‘people engaged in illegal activities often attempt to disguise their interests in

   property by placing title in someone else’s name. . . . [C]ourts look behind the formal title

   to determine whether the record title owner is a ‘strawman’ set up to conceal the financial

   affairs of illegal dealings of someone else.” Id. (quoting Carrell, 252 F.3d at 1204).

   Although Coffman involved directly forfeitable property that was “involved in” or

   “traceable to” the underlying criminal prosecution under 21 U.S.C. § 982(a)(1), as opposed

   to substitute property under 21 U.S.C. § 853(p), Petitioners have cited no authority holding

   (or even suggesting) that bare legal title is sufficient to establish ownership in substitute

   property at an evidentiary hearing. Nor have they adequately explained why the Sixth and

   Eleventh Circuit’s concerns regarding strawmen and nominees are any less relevant when

   the property subject to forfeiture is substitute property (or, for that matter, real estate).

   Petitioners appear to argue that Judge Goodman should have found that they established

   standing despite finding that “they are mere nominee owners . . . .” (Report at 5.) This

   makes no sense to the Court, and the Court overrules their objection to Judge Goodman’s

   reliance on Coffman and Carrell.

                                                 44
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 45 of 62




          In Parenteau, the Sixth Circuit dealt with statutory standing. 647 F. App’x at 595-

   98. Statutory standing under 21 U.S.C. § 853(n)(2) requires a claimant to be “[a]ny person,

   other than the defendant, asserting a legal interest in property which has been ordered

   forfeited to the United States[.]” (Emphasis added.) The Sixth Circuit in Parenteau held

   that a petitioning corporation which was owned and completely controlled by the defendant

   was not a person “other than the defendant” with statutory standing to challenge the

   forfeiture order. Id. at 596, 98. Although Parenteau, like Coffman, involved directly

   forfeitable property that was “involved in” or “traceable to” the underlying criminal

   prosecution under 21 U.S.C. § 982(a)(1), Petitioners have not explained why a different

   rule should apply to substitute property. It would make no sense to find that a corporation

   that is wholly owned and controlled by a defendant is a person “other than the defendant”

   simply because the at-issue property is substitute property (or, for that matter, real estate).

   Accordingly, the Court overrules Petitioners’ objection to Judge Goodman’s reliance on

   Parenteau.

          Finally, Judge Goodman (see Report at 24, 33 n.9) relies on the following quote

   from Morgan: “Failing to look beyond bare legal title or whether the petitioner has a

   property interest under state law would foster manipulation of ownership by persons

   engaged in criminal activity.” 224 F.3d at 343 (citing United States v. 526 Liscum Drive,

   Dayton, Montgomery Cnty., Ohio, 866 F.2d 213, 217 (6th Cir. 1989)). Although Morgan

   is a merits case, the Sixth Circuit case to which it cites for this principle is a standing case.

   Specifically, in 526 Liscum Dr., the Sixth Circuit noted that in forfeiture proceedings under

   19 U.S.C. § 1615, the burden is on “the claimant to show by a preponderance of the

                                                  45
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 46 of 62




   evidence that the property is not subject to forfeiture.” 866 F.2d at 216. “As an element

   of this burden, claimant has the burden of proving an interest in the property sufficient to

   establish her standing under the statute to contest the seizure and resulting forfeiture.” Id.

   The Sixth Circuit held:

          [W]hen the government establishes probable cause to believe that a claimant
          is merely a nominal or straw owner, as it has done here, a claimant cannot
          meet its burden of establishing standing to challenge a forfeiture by
          presenting proof of legal title alone. The claimant must also present evidence
          of dominion and control or other indicia of true ownership. Since the
          government has established probable cause to believe that Booker is not the
          true owner, we do not decide the issue of whether a claimant is required to
          show more than legal title in the absence of such a probable cause showing
          of lack of true ownership.

   Id. at 217. Accordingly, the Sixth Circuit found that the claimant lacked standing to contest

   the forfeiture. Id. As such, the at-issue quote from Morgan is relevant and applicable to

   issues before the Court, and Judge Goodman did not improperly rely on it.

          e.     Failure to address Florida case law on LLC management and ownership

          Next, Petitioners object to Judge Goodman’s failure to address Florida case law

   addressing LLC management and ownership, like Judge Otazo-Reyes did in her R&R in

   Silva. (Obj. at 17.) Petitioners argue that Judge Goodman’s concerns about the Silva

   decision are alleviated by Petitioners’ reliance on the record in the criminal case and the

   forfeiture trial. (Id.) They argue that this Court’s prior finding that Artemio lacked

   standing to challenge forfeiture of the 2006 Mercedes-Benz SLR McLaren properly relied

   on Florida law and, as such, is consistent with the Silva decision. (Id. at 17-18.) They

   argue that Judge Goodman’s reasoning is not supported by Florida law. (Id. at 19.)



                                                46
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 47 of 62




          The Government argues that Judge Goodman correctly found the reasoning in Silva

   unpersuasive. (Resp. at 16.) It argues that Judge Goodman correctly relied on the Sixth

   Circuit’s reasoning in Parenteau which interprets 21 U.S.C. § 853(n)(2)’s requirement that

   a petitioner be a person “other than the defendant” as one of “ordinary statutory

   construction,” and not governed by federal common law or state law. (Id. (quoting

   Parenteau, 647 F. App’x at 598-99).) “The issue ‘is not whether [petitioner] has a property

   right in the first place but rather who is eligible to petition for relief . . . .’” (Id. at 17

   (quoting Parenteau, 647 F. App’x at 598).)

          The Court overrules Petitioners’ objection. The Court only applies state law to

   determine a petitioner’s interest in forfeited property after that petitioner establishes

   standing. See Shefton, 548 F.3d at 1364 (stating that courts apply state law to determine

   the nature of a petitioner’s interest in forfeited property, but federal law determines whether

   the petitioner’s interest in the forfeited property is superior and requires an amendment to

   the forfeiture order) (citing Fleet, 498 F.3d at 1231). Because Petitioners did not establish

   standing, Judge Goodman did not need to apply Florida law to determine their interest in

   the forfeited property. Parenteau, 647 F. App’x at 594 (finding that the “application of

   state law” was not required because the petitioner did not establish statutory standing to

   challenge the forfeiture).

          Judge Goodman properly rejected the reasoning in Silva, where Judge Otazo-Reyes

   found that the petitioning LLC was a person “other than the defendant” for purposes of 21

   U.S.C. § 853(n)(2) based only on the fact that it held record title to the at-issue properties,

   even though the Government had submitted significant evidence that the defendant “was

                                                 47
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 48 of 62




   in total control of the entity, that no one else played a role in its activities and that no

   corporate formalities were followed.” (Report at 20.) Judge Goodman found that: (1) he

   was not bound by Silva, (id. at 23); (2) neither the Report and Recommendations nor the

   Order adopting it cite to any law to support the notion that a corporate filing is always

   sufficient to, by itself, establish statutory or Article III standing at an evidentiary hearing

   in an ancillary forfeiture proceeding, (id. at 24); (3) “if the Silva ruling were to be followed

   by this Court (or other Courts), the United States would be foreclosed from challenging the

   standing of all corporate petitioners and claimants who took the strategic step of filing

   incorporation records with the State[,]” (id.); and (4)

          Silva would permit criminals to act with impunity and protect their assets and
          substitute assets by simply taking the administrative step of incorporating
          (while still maintaining dominion and control of the assets technically listed
          in the name of another). That one strategic step would be sufficient to
          establish standing and prevent further inquiry -- because corporate records
          would show the entity as technically separate from the convicted criminal
          defendant. See generally United States v. Morgan, 224 F.3d 339, 343 (4th
          Cir. 2000) (“Failing to look beyond bare legal title or whether the petitioner
          has a property interest under state law would foster manipulation of
          ownership by persons engaged in criminal activity.”).

   (Id. at 24.) To Judge Goodman, this “makes no sense” and “would render superfluous the

   statutory requirement that a petitioner be someone “other than the defendant.” (Id.)

          The Court adopts these findings.         Judge Otazo-Reyes’s determination that a

   petitioner with bare legal title has standing to challenge an order of forfeiture does not

   adequately address the Eleventh Circuit’s concern about strawmen and nominees

   challenging forfeiture orders. See Weiss, 467 F.3d at 1303 n.1 (dismissing appeal of

   petitioning corporation because it was a mere nominee which lacked standing to challenge


                                                 48
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 49 of 62




   forfeiture); United States v. A Single Family Residence & Real Prop. Located at 900 Rio

   Vista Blvd., Ft. Lauderdale, 803 F.2d 625, 630 (11th Cir. 1986) (observing that “possession

   of bare legal title by one who does not exercise dominion and control over the property is

   insufficient even to establish standing to challenge a forfeiture[,]” and affirming the district

   court’s finding that the petitioner was a “strawman” who lacked standing to challenge the

   forfeiture). Also, it does not address Parenteau’s observation that statutory standing is a

   matter of ordinary statutory construction, and a district court need not apply state law to

   determine a petitioner’s interest in forfeited property if the petitioner lacks standing. 17 647

   F. App’x at 594, 596, 598-99. Thus, Petitioners’ objection is overruled.

          f.     Failure to Make Credibility Findings

          The heading of Petitioners’ next objection is: “Failure to make credibility findings

   regarding evidentiary hearing testimony.” (Obj. at 19.) In this section, they discuss the

   testimony of Peter Lopez—the attorney who met with Defendant and others and prepared

   the corporate paperwork for Murano 908 LLC and Miamark LLC. (See id.) However, as

   the Government correctly observes, “Peter Lopez did not testify at the evidentiary hearing,

   as Petitioners failed to call him as a witness.” (Resp. at 17.) Accordingly, to the extent

   that Petitioners object to Judge Goodman’s failure to make credibility findings as to Peter

   Lopez’s evidentiary hearing testimony, the objection is overruled.




          17
                The Government discussed Parenteau in a memorandum submitted to Judge Otazo-
   Reyes. See United States v. Silva, Case No. 15-20727-Cr-Gayles, D.E. 113 at 6-7 (S.D. Fla. June
   20, 2018).
                                                 49
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 50 of 62




          However, construed together with Petitioners’ next objection, Petitioners appear to

   argue that Judge Goodman “omits crucial [deposition] testimony by” Peter Lopez

   explaining that the term “managing member,” as it applies to Alvaro, refers to a manager

   who has no ownership interest in the LLC, and this omission must mean that Judge

   Goodman found that testimony to be incredible. (Id. at 19-20.) Thus, Petitioners object to

   Judge Goodman’s “failure to make any findings as to attorney Peter Lopez’s credibility, or

   indeed as to any witness, deponent, or affiant in this case . . . .” (Id. at 20.)

          The Government argues that although “Petitioners appear to complain that the R&R

   implicitly made a finding based on Peter Lopez’ deposition testimony that he was not

   credible[,] . . . the only citation in the R&R to Peter Lopez’ testimony assumes the truth of

   his statements that cut against Petitioners’ position[.]” (Id. (citing Report at 60).)

          The Court overrules Petitioners’ objection. First, Judge Goodman acknowledged

   both the Government’s argument that Alvaro’s position as “managing member” of the

   LLCs was evidence that he owned the LLCs, (see Report at 42, 54), and Petitioners’

   rebuttal argument that Alvaro’s position as a “managing member” of Miamark LLC was a

   “misnomer,” (id. at 43-44). Ultimately, Judge Goodman did not find that Alvaro’s position

   as “managing member” was evidence that he owned the LLCs as a matter of state law, but

   rather considered it as evidence that he controlled the LLCs, and therefore “that Petitioners

   have, at best, nominal ownership to the real properties at issue.” (Id. at 57.) Thus, Judge

   Goodman did not reject Mr. Lopez’s testimony regarding the meaning of “managing

   member,” and no credibility finding was necessary. Even assuming the veracity of Mr.

   Lopez’s testimony that “managing member” simply means “manager”-with-no-ownership-

                                                  50
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 51 of 62




   interest, it does not overcome the other overwhelming evidence Judge Goodman relied

   upon when finding that Petitioners lacked standing to challenge the forfeiture order. (See

   Report at 56-60.) Therefore, this objection is overruled.

          g.     Failure to Effectively Review the Criminal Record

          In their next objection, Petitioners appear to argue—albeit confusingly—that

   although Judge Goodman acknowledged that Petitioners were relying on the exhibits

   introduced at the evidentiary hearing and on “evidence from the criminal trial and other

   pre-hearing evidence[,]” (Obj. at 22 (citing Report at 14 n.2)), Judge Goodman must have

   only considered the newly-introduced exhibits when considering their claims because the

   record evidence establishes that Murano and Miamark are persons “other than the

   Defendant” who own the at-issue condominiums, (id. at 21-22). They then offer argument

   regarding portions of the record that they believe establish that the LLCs own the forfeited

   condominium units. (Id. at 22-28.) Thus, Petitioners are essentially arguing that if Judge

   Goodman had “effective[ly] reviewed” the record in the underlying criminal case he would

   have determined that Petitioners have standing to challenge the Court’s forfeiture order.

   (See Obj. at 21-28.)

          The Government argues that this is an improper objection that the Court should

   decline to consider because Petitioners fail to identify any part of the Report to which they

   object. (Resp. at 18 (citing Battle v. U.S. Parole Comm’n, 834 F.2d 419, 421 (5th Cir.

   1987)).) The Government further argues that the objection is meritless because Judge

   Goodman “recites or references relevant portions of the criminal record throughout,

   including, for example, the testimony of Sharon Cohen, and David Pollack at Alvaro’s

                                                51
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 52 of 62




   criminal trial regarding the Forfeited Mark Units and the Murano 908.” (Id. (citing Report

   at 40-44, 51-55).)

          The Court overrules the objection because Judge Goodman properly considered all

   of the evidence proffered by Petitioners. Judge Goodman explicitly identifies the portions

   of the underlying criminal case upon which Petitioners rely. (See, e.g., Report at 62

   (discussing Agent Gaitan’s testimony at the forfeiture jury trial); id. at 63 (discussing trial

   testimony regarding reason Alvaro sought to ship the Mercedes to Spain); id. (discussing

   Sharon Cohen and David Pollack’s trial testimony); id. at 64 (discussing David Pollack’s

   testimony). However, Judge Goodman correctly observed that “Petitioners rely mostly on

   contentions and theories, as opposed to actual evidence.” (Id. at 56.) Judge Goodman

   ultimately relied (in part) on portions of record in the underlying criminal case cited by the

   Government. (See, e.g., Report at 57 (referencing Sharon Cohen’s trial testimony); id. at

   57-58 (referencing Mr. Klugh’s representations in the underlying criminal case).) That

   Judge Goodman was more persuaded by the evidence cited by the Government than

   Petitioners’ contentions and theories does not mean that he failed to effectively review the

   record.

          h.     Failure to Adhere to the Stipulation for Sale of Miamark Unit 202

          Next, Petitioners argue that the Report “relies on an unwarranted misinterpretation

   of the agreed sale of Miamark 202 and transfer of the sale proceeds to escrow pending

   resolution of the criminal case.” (Obj. at 28 (citing Report at 42-43).) They argue that

          the R&R notably ignores the express language of the stipulation for sale
          which bars reliance on the terms and agreements in the stipulation for sale in
          any aspect of the criminal case. See 403-1 (“This Stipulation to Sell Property

                                                 52
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 53 of 62




           does not constitute a representation, agreement or admission by any of the
           Parties as to the merits, or lack thereof, of any matter at issue in the instant
           action.”). That provision was meant to do exactly what it said, and it allowed
           the parties to proceed without risk of exactly the misuse the R&R proposes
           to make of it, to turn it into an admission of some sort—the very thing that
           cannot be done according to the government’s agreement. The manager’s
           title was not what gave him authority; it was his status as manager; because
           Florida law requires a management structure, compliance with the law by
           having the local family member be the manager did not to diminish the
           dominion and control the equity members of the LLC exercised, including
           the power to hire or fire Alvaro at will.

   (Id.)

           The Government argues that “[t]he R&R does not even reference the Stipulation to

   Sell Property.” (Resp. at 18.)

           Rather, the R&R specifically cites to supplemental filings, ECF Nos. 406 and
           406-3, which the Court required the Parties to submit affirmatively
           establishing Alvaro’s authority to act consistent with the terms of the
           Stipulation to Sell Property, and his counsel’s authority to act on his behalf.
           See Paperless Order, ECF 404, dated January 9, 2014; R&R, ECF No. 909:42
           (citing Joint Suppl. to Mot. for Court Appr’l of Stip. to Sell Property, ECF
           No. 406, and Sworn Decl. of Richard C. Klugh, ECF No. 406-3). These
           supplemental filings are not part of the Stipulation to Sell Property itself, but
           instead were provided to the Court to support that Alvaro and/or his counsel,
           Mr. Klugh, had the requisite authority to sell Mark Unit 202 in accordance
           with the Stipulation to Sell Property. Therefore, these submissions are not
           subject to the prohibition referenced by the Petitioners. Additionally, the
           Magistrate Court’s recitation of this authority in the R&R was perfectly
           appropriate and highly relevant.

   (Id. at 18-19.)

           The Court overrules this objection. In the Report, Judge Goodman included the

   following in his recitation of the evidence the Government offered in opposition to

   Petitioner’s claims:

                 14.    After Alvaro was criminally charged in 2011, Miamark
           submitted a 2013 restatement and 2014 annual report indicating that he was

                                                  53
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 54 of 62




          its managing member. See ECF No. 880-96. Furthermore, in support of the
          interlocutory sale of Mark Unit 202, Richard Klugh, criminal defense
          counsel for the Defendant, submitted a sworn declaration to the Court that
          verified Defendant’s status as Miamark’s “managing member.” See ECF
          Nos. 406; 406-3.1.18

   (Report at 42-43 (footnote in original).) Although Judge Goodman appears to rely on this

   evidence, (see id. at 57 (“[t]he myriad factors listed above convincingly demonstrate that

   Petitioners lack statutory standing”)), he does not specifically discuss it in his findings and

   conclusion, (see id. at 57-60).

          Regardless, Judge Goodman does not find—or even suggest—that the Stipulation

   to Sell Property is evidence that Alvaro owned the Mark Unit 202. Indeed, the Report does

   not even reference the Stipulation to Sell Property. The Report references only the “Sworn

   Declaration of Richard C. Klugh,” and only to note that Alvaro was a “managing member”

   of Miamark LLC with authority to approve its sale. (See id. at 42-43.) This is hardly

   improper considering that Petitioners do not deny that Alvaro was Miamark’s “managing

   member”; indeed, two of the nine exhibits Petitioners introduced in support of their claims

   at the evidentiary hearing—Miamark’s Articles of Organization, (D.E. 880-96 at 4) and

   Miamark’s Operating Agreement, (D.E. 880-95 at 4)—identify Alvaro as Miamark’s


          18
                 In particular, Mr. Klugh’s sworn declaration said:

          The undersigned, attorney for Alvaro Lopez Tardon, has verified the authenticity
          of the documentation of the defendant’s stipulation to sell property in this case
          [D.E. 403-1], of the power of attorney from the defendant to the undersigned
          granting the undersigned authority to conduct transactions including the present
          property sale (attached as Ex. A to the joint supplement to joint motion to approve
          stipulated sale), and of the defendant’s status as managing member of MiaMark
          LLC (Ex. B to the joint supplement to joint motion to approve stipulated sale).

   [ECF No. 406-3 (emphasis added)].
                                                  54
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 55 of 62




   “managing member.” (See Tr. of Evid. Hr’g, D.E. 876 at 43:18-25.) As such, the Court

   finds this objection to be borderline frivolous, and is overruled.

          i.     Failure to Address Car Purchase Ownership Interests

          Finally, Petitioners object to Judge Goodman’s alleged “[f]ailure to address car

   purchase ownership interests of record title holders Kyte School and Artemio Tardon.”19

   (Obj. at 28.) They argue that at the forfeiture trial, “Agent Gaitan conceded that Kyte

   Schooll provided the funding for the purchase of the Mercedes McLaren automobile at

   issue, while other car business provided funds for the Rolls Royce automobile.” (Id. at 29.)

   They further argue that “[b]ecause Alvaro is a partner in the Kyte Schooll entity, his

   apparently minimal dealer use of the car did not divest Kyte Schooll of its ownership

   interest that has always been reflected on the title records for the Mercedes.” (Id.; see also

   id. at 30.)

          The Government argues that, in fact, the Report “exhaustively details the facts and

   circumstances of record regarding the purchase, storage, maintenance, use, titling and

   registration of the Forfeited Vehicles, and correctly concludes, based on overwhelming

   evidence in the record, that the Petitioners, Maria Tardon, Artemio Tardon and Kyte

   Schooll, hold only nominal title to the Forfeited Vehicles and therefore lack standing to

   contest their forfeiture.” (Resp. at 19-20.)

          The R&R specifically details the facts that Alvaro personally purchased the
          Rolls-Royce and that he personally wrote a letter to the Florida Tag Agency

          19
                 The Court summarily overrules Petitioners’ apparent argument in this section that
   Artemio is a person “other than” Alvaro because they are not physically the same person. (See
   Obj. at 28.) Obviously, the question is not whether Artemio and Alvaro are different human
   beings, but whether Artemio is a strawman or nominee owner of the at-issue forfeited property.
                                                  55
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 56 of 62




          in which he stated that he owned both the Mercedes-Benz and Kyte Schooll.
          See R&R, ECF No. 906:66-67. Additionally, the R&R goes on to recite the
          facts of record showing that Alvaro registered, titled, and insured the
          Forfeited the Vehicles in his name using his home address, drove them and
          showed them off at restaurants and clubs, stored them at his various
          residences, and transferred nominal title to them to the Petitioners when he
          feared his then-spouse, Sharon Cohen, would acquire them in a pending
          divorce proceeding. See id. at 67-68. Importantly, the R&R explains that
          Petitioners Maria Tardon and Artemio Tardon admitted in their interrogatory
          answers that they did not acquire title to the Forfeited Vehicles through a
          financial transaction, that they did not exchange anything of extrinsic value
          when nominal title to the Forfeited Vehicles was transferred to their names,
          and that they acquired their claimed interests in the Forfeited Vehicles
          “following the separation of [Alvaro] from his wife. See id. at 68-69. The
          R&R is replete with facts of record specifically showing that Alvaro, not the
          Petitioners, exercised complete dominance and control of the Forfeited
          Vehicles from their purchase until their seizure, while the Petitioners gave
          nothing of extrinsic value in exchange for title changing in their names, nor
          exercised any form of dominion or control over them at any time.

   (Id. at 20.)

          The Court finds that Judge Goodman correctly found that Artemio Lopez Tardon,

   Maria Torrego Tardon, and Kyte Schooll are not persons “other than” Alvaro for purposes

   of 21 U.S.C. § 853(n)(2) (and therefore lack statutory standing), and are “mere naked title

   owners who are nominees for Alvaro” (and therefore lack Article III standing).20 (Report

   at 69-70.) The Court need not recite the overwhelming evidence establishing that Alvaro

   owned both vehicles, as that evidence is recounted in Judge Goodman’s Report and

   reproduced above in Section I(b). Petitioners arguments to the contrary are unavailing.




          20
                 As previously stated, (see Note 12, supra), Maria Tardon Torrego and Artemio
   Lopez Tardon claim ownership of the Rolls Royce, while Maria Tardon Torrego and Kyte Schooll
   claim ownership of the Mercedes-Benz. (D.E. 735.) Artemio’s claim to the Mercedes-Benz was
   previously dismissed for lack of standing. (D.E. 762.)
                                               56
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 57 of 62




          Petitioners argue that there is evidence that “two Spanish car companies with ties to

   the Tardon family or businesses provided the funds” for the Rolls Royce. (Obj. at 30 (citing

   Trial Tr. (June 11, 2014), D.E. 713 at 13:47-48, 56).) This is true: Agent Gaitan testified

   during the forfeiture phase of the trial that Cars Collection Sports, SL transferred

   $21,532.50 to Braman Motors, and Car Boats Madrid, SL transferred $315,960.53. (D.E.

   713 at 47.) Agent Gaitan further testified that Spanish police had intercepted telephone

   calls between the husband of the owner of Cars Collection Sports, SL and the Tardon

   brothers discussing drug activity and being followed by police. (Id. at 55:22 – 57:17.)

   However, this evidence does not show, or tend to show, that Petitioners have any ownership

   interest in the Rolls Royce.

          Petitioners also cite the fact that Alvaro shipped the Rolls Royce to The Collection

   Motor Sports in Spain and transferred title to Artemio Tardon and Maria Tardon. (Obj. at

   30-31.) Although they argue that “Sharon Cohen’s testimony, and that of David Pollack,

   DE:776-9:18, showed the reason for shipping cars to Spain was to advance the Tardon

   family’s car business,” they cite only to David Pollack’s testimony, which was inconsistent.

   (See id.) Pollack initially testified that he did not know why Alvaro sent cars (including

   the Rolls Royce) to Spain. (D.E. 776-9 at 14:3-5 (“Q. What would be the triggering event,

   if you know, to have one of those cars, ‘Okay. Let’s send it off to Spain’? A. I don’t know,

   unless he got bored.”).) He then testified that Alvaro sent cars to Spain “[t]o be sold in a

   dealership” and “[a]lso because he was fearing divorce with Sharon and wanted to get rid

   of some of his assets in case she was coming after them.” (Id. at 18:19-24.) However,

   Pollack never testified that Alvaro shipped cars to Spain “to advance the family’s car

                                               57
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 58 of 62




   business.” The Court finds that Judge Goodman correctly credited the evidence showing

   that Alvaro shipped the Rolls Royce to Spain and transferred title to his brother and mother

   “because he feared that his then-spouse, Sharon Cohen, might try to obtain them in pending

   divorce proceedings.” (Report at 67 (citing Transcribed Conversation between Alvaro

   Lopez Tardon and Patricia Scheel, D.E. 880-32, 884-2; Trial Tr. (May 6, 2014), D.E. 520

   at 38:12 – 39:12 (testimony of David Pollack)21).)

          As to the Mercedes, Petitioners appear to argue that Kyte Schooll has established a

   “business ownership” interest because it paid for the vehicle. (Obj. at 29.) They argue that

   “[b]ecause Alvaro is a partner in the Kyte Schooll entity, his apparently minimal dealer use

   of the car did not divest Kyte Schooll of its ownership interest that has always been

   reflected on the title records for the Mercedes.” (Id.)


          21
                  Q. After Mr. Tardon’s domestic issues, did you have any conversations with
          him concerning the cars that he had?
          A. Yes.
          Q. What was that conversation?
          A. He was going to ship -- I think it was seven of the cars to Madrid.
          Q. Did he tell you why he wanted to do that?
          A. To be sold in a dealership.
          Q. Did he tell you why he wanted to do it then and there versus any other time?
          A. Also because he was fearing divorce with Sharon and wanted to get rid of some
          of his assets in case she was coming after them.
          Q. Did he have any conversations with you at all about any problems he was having
          getting the cars out of the country?
          A. Yes. Once I put all the cars on two trucks to be driven to wherever they were to
          be transported out of the country, they were stuck there. They were not leaving.
          Q. Did he tell you why?
          A. No. He did not know why.
          Q. Do you know whether or not there were any issues with the names that the cars
          were titled under?
          A. No.
          Q. Now, in all the time that you've known Mr. Tardon, did he ever tell you that his
          money came from anything other than trafficking in drugs?
          A. No.
                                                  58
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 59 of 62




          It appears undisputed that Kyte Schooll paid for the Mercedes (at least nominally),

   (see D.E. 550-6 at 3, Trial Tr. (June 11, 2014), D.E. 713 at 59:24 – 60:25), and that the

   Mercedes was shipped to Kyte Schooll in Spain after it was purchased, (see id. at 61:1-3;

   D.E. 776-6 at 6, 10, 12). However, it is also undisputed that Alvaro is a part owner of Kyte

   Schooll, (see Obj. at 29), and Alvaro’s name is listed with Kyte Schooll as a “Buyer” of

   the Mercedes on the Motor Vehicle Dealer Title Reassignment Supplement, (D.E. 776-6

   at 10). The evidence also shows that in 2010, Kyte Schooll shipped the Mercedes back to

   Alvaro at his personal residence in Miami. (Id. at 7; see also Trial Tr. (June 11, 2014),

   D.E. 713 at 61:1-3.) By letter dated April 13, 2010, Alvaro notified Trail Tag Agency that

   the Mercedes “was unregistered in Madrid Spain to owner, Alvaro Lopez, who is also

   owner of Kyte Schooll.” (Id. at 9.) The April 19, 2010 Certificate of Title lists “Alvaro

   Lopez Tardon or Kyte Schooll” as the owners of the Mercedes, and lists Alvaro’s personal

   address. (Id. at 15.) Alvaro (in a joint policy with his wife, Sharon Cohen) personally

   insured the Mercedes with State Farm Insurance. (D.E. 880-82.) Sharon Cohen testified

   that Alvaro drove the Mercedes. (Trial Tr. (May 13, 2014), D.E. 523 at 83:3-4, 16-17.)

   And, as with the Rolls Royce, the evidence shows that Alvaro personally decided to ship

   the Mercedes back to Spain because he feared that Sharon may try to obtain it in their

   divorce proceedings. (See D.E. 884-2; D.E. 520 at 38:12 – 39:12.) Consequently, the

   Court adopts Judge Goodman’s conclusion that Kyte Schooll had nominal ownership in

   the Mercedes, and was not a person “other than” Alvaro for purposes of asserting an

   ownership interest in the Mercedes.



                                               59
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 60 of 62




          The Court further adopts Judge Goodman’s conclusion that Maria Tardon has not

   established any ownership interest in the Mercedes (outside any ownership interest she

   may have had in Kyte Schooll, which the Court has just found held mere nominal

   ownership). In her Answers to Interrogatories, Maria asserted that she acquired ownership

   in the vehicles through “arranging for proper paper work for resale of the cars in Spain.”

   (D.E., 880-78 at 6.) The only instances of Maria exercising possession, dominion and

   control over the vehicles was placing the vehicles “into transfer for resale and [insuring]

   appropriate handling of the cars . . . .” (D.E. 880-77 at 12; D.E. 880-78 at 12.) In other

   words, Maria’s only assertion of dominion and control over the vehicles was helping

   Alvaro transfer the cars to Spain so that Alvaro would not lose them in the divorce. As

   such, the Court finds that, at best, Maria had nominal ownership in the Mercedes, and was

   not a person “other than” Alvaro for purposes of asserting an ownership interest in the

   Mercedes.

          In sum, the Court overrules Petitioners’ objections to Judge Goodman’s findings

   and conclusions regarding the forfeited Rolls Royce and Mercedes.

   V.     Conclusion

          Accordingly, it is ORDERED AND ADJUDGED that:

          1.     The Report and Recommendations on Petitions to Set Aside Forfeiture of

                 Substitute Assets (D.E. 906) is ADOPTED AND SUPPLEMENTED

                 consistent with this Order;




                                               60
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 61 of 62




         2.    The Amended Petition for Third-Party Interest in Forfeited Property filed by

               Miamark LLC and Murano 908 LLC (D.E. 734) is DISMISSED for lack of

               standing;

         3.    The Amended Petition for Third-Party Interest in Forfeited Property filed by

               Kyte Schooll (a Spanish Corporation), Maria Tardon Torrego, and Artemio

               Lopez Tardon (D.E. 735) is DISMISSED for lack of standing;

         4.    The United States’ Motion for Summary Judgment Against Petitioners

               Claiming Forfeited Mercedes Benz and Rolls Royce (D.E. 776) is DENIED

               AS MOOT;

         5.    The United States’ Motion for Summary Judgment Against Petitioner

               Miamark LLC Claiming Three Forfeited Condominium Units (D.E. 825) is

               DENIED AS MOOT;

         6.    The United States’ Motion for Summary Judgment Regarding Murano 908,

               LLC’s Petition Claiming Ownership to Forfeited Real Property (D.E. 826) is

               DENIED AS MOOT;

         7.    The United States’ Motion for Order Compelling Remaining Petitioners to

               Show Cause Why They Have Standing to Proceed, or in the Alternative, to

               Clarify Pending Petitions (D.E. 760) is DENIED AS MOOT;

         8.    The United States’ Motion for Inquiry Regarding Potential Conflict (D.E.

               714) is DENIED AS MOOT;22 and


         22
               See Note 6, supra.

                                            61
Case 1:11-cr-20470-JAL Document 920 Entered on FLSD Docket 10/08/2020 Page 62 of 62




           9.   James Rubin’s and Olga Rubin’s Verified Petition to Adjudicate Claimed

                Interest in Property Subject to Forfeiture (D.E. 620) is DENIED AS

                MOOT.23

           DONE AND ORDERED in Chambers at Miami, Florida this 8th day of October,

   2020.



                                         ____________________________________
                                         JOAN A. LENARD
                                         UNITED STATES DISTRICT JUDGE




           23
                See Note 7, supra.
                                           62
